Exhibit 10.1

 

LIMITED LIABILITY COMPANY AGREEMENT

 

OF

 

NASDI, LLC,

 

a Delaware limited liability company

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

PAGE

 

 

 

ARTICLE I

 

DEFINITIONS; CONSTRUCTION

 

 

 

1.1

Definitions

1

1.2

Construction

8

1.3

Financial Definitions

8

 

 

 

ARTICLE II

 

THE COMPANY

 

 

 

2.1

Organization

8

2.2

Company Name

9

2.3

Purpose

9

2.4

Powers

9

2.5

Principal Place of Business

9

2.6

Term

9

2.7

Filings; Agent for Service of Process

9

 

 

 

ARTICLE III

 

CLASSES OF MEMBERS AND INTERESTS; ADDITIONAL FINANCING AND CONTRIBUTIONS

 

 

 

3.1

Classes of Members and Interests

10

3.2

Additional Capital or Financing

10

3.3

Additional Capital Contributions

10

3.4

Other Matters

10

3.5

Incurrence of Indebtedness

10

 

 

 

ARTICLE IV

 

ALLOCATIONS

 

 

 

4.1

Profits and Losses

11

4.2

Special Allocations

11

4.3

Other Allocation Rules

12

4.4

Tax Allocations:  Code Section 704(c) Allocations

12

 

 

 

ARTICLE V

 

DISTRIBUTIONS

 

 

 

5.1

Distributions of Available Cash Flow

13

5.2

Tax Distributions

14

5.3

Withholding

14

 

 

 

ARTICLE VI

 

MANAGEMENT POWER, RIGHTS AND DUTIES

 

 

 

6.1

Management

14

 

i

--------------------------------------------------------------------------------


 

6.2

Voting or Other Actions by Members

19

6.3

Transactions with the Company

19

6.4

Limited Liability

20

6.5

Indemnification

20

 

 

 

ARTICLE VII

 

BOOKS AND RECORDS

 

 

 

7.1

Books and Records; Inspection by Members

22

7.2

Tax Matters

23

7.3

Financial Records

23

7.4

Fiscal Year

23

7.5

Deposits

24

7.6

Checks, Drafts, Etc.

24

7.7

Accountant

24

7.8

Legal Counsel

24

 

 

 

ARTICLE VIII

 

TRANSFER OR ASSIGNMENT OF INTERESTS

 

 

 

8.1

Restrictions on Transfer; Certain Representations and Warranties

24

8.2

Certain Permitted Transfers

24

8.3

Drag-Along

25

8.4

Tag Along

25

8.5

Call Options

25

 

 

 

ARTICLE IX

 

RESTRICTION ON THE RIGHT TO PURCHASE

 

 

 

9.1

Restriction on the Right to Purchase

26

 

 

 

ARTICLE X

 

DISSOLUTION AND WINDING UP

 

 

 

10.1

Liquidating Events

26

10.2

Winding Up

27

10.3

Gross Asset Value

27

10.4

Capital Account Deficit Restoration

27

 

 

 

ARTICLE XI

 

AMENDMENTS

 

 

 

11.1

Amendments

28

 

 

 

ARTICLE XII

 

MISCELLANEOUS

 

 

 

12.1

Notices

28

12.2

Binding Effect

28

12.3

Creditors

28

12.4

Remedies Cumulative

28

 

ii

--------------------------------------------------------------------------------


 

12.5

Headings

28

12.6

Severability

28

12.7

Incorporation by Reference

29

12.8

Further Action

29

12.9

Governing Law

29

12.10

Consent to Jurisdiction

29

12.11

Waiver of Action for Partition

29

12.12

Counterpart Execution

29

 

 

 

SCHEDULE I -

INTERESTS OF MEMBERS

 

SCHEDULE II -

UNANIMOUS APPROVAL OF BOARD OF MANAGERS

 

EXHIBIT A -

FORM OF SUPPLEMENT

 

 

iii

--------------------------------------------------------------------------------


 

LIMITED LIABILITY COMPANY AGREEMENT

OF

NASDI, LLC

 

This LIMITED LIABILITY COMPANY AGREEMENT of NASDI, LLC is entered into this 30th
day of April, 2008, by and among each of the signatories hereto (collectively,
the “Initial Members”), pursuant to the provisions of the Act (as defined
below).

 

NOW, THEREFORE, the Initial Members, in consideration of the premises, covenants
and agreements contained herein (the sufficiency of which consideration each
party does hereby acknowledge), do hereby agree as follows:


 


ARTICLE I
DEFINITIONS; CONSTRUCTION


 


1.1           DEFINITIONS.  FOR PURPOSES OF THIS AGREEMENT, THE FOLLOWING TERMS
SHALL HAVE THE MEANINGS SET FORTH IN THIS ARTICLE I (SUCH MEANINGS TO BE EQUALLY
APPLICABLE IN BOTH THE SINGULAR AND PLURAL FORMS OF THE TERM DEFINED).

 

“Act” means the Delaware Limited Liability Company Act (6 Del.C. § 18-101, et
seq.), as amended from time to time (or any corresponding provisions of
succeeding law).

 

“Adjusted Capital Account” means, with respect to any Member, the balance, if
any, in such Member’s Capital Account as of the end of the relevant Company
taxable year (or period), after crediting to such Capital Account any amounts
the Member is obligated to restore pursuant to this Agreement or Regulations
Section 1.704-1(b)(2)(ii)(c) or is deemed obligated to restore pursuant to the
penultimate sentences of Regulations Section 1.704-2(g)(1) and 1.704-2(i)(5).

 

“Affiliate” means any (i) corporation, partnership, trust, limited liability
company or other entity controlled by or under common control with any Member or
in which a Member is or may be an officer, director, shareholder, partner
(general or limited), trustee, member, manager, owner or employee; (ii) officer,
director, shareholder, partner (general or limited), trustee, member, manager,
owner or employee of any corporation, partnerships, trust, limited liability
company or other entity controlled by or under common control with a Member; and
(iii) corporation, partnership, trust, limited liability company or other entity
or business in which a Member has any interest whatsoever.

 

“Agreement” means this Limited Liability Company Agreement, as amended,
restated, supplemented or otherwise modified from time to time in accordance
with the terms hereof.

 

“Applicable Tax Rate” has the meaning set forth in Section 5.2(a).

 

“Available Cash Flow” means, for any period, an amount (if positive) equal to:
(i) the sum, without duplication, of the amounts for such period of (a) EBITDA,
plus (b) the Working Capital Adjustment, minus (ii) the sum, without
duplication, of the amounts

 

--------------------------------------------------------------------------------


 

for such period of (a) voluntary and scheduled repayments of Indebtedness
(excluding repayments of revolving lines of credit except to the extent the
revolving lines of credit are permanently reduced in connection with such
repayments), (b) Capital Expenditures, except to the extent financed with the
proceeds of Capital Contributions, other financings or asset sales, (c) Interest
Expense to the extent paid in cash, (d) distributions paid to the members of the
Company (including tax distributions) with respect to such period,
(e) management fees paid by the Company to NASDI Holdings or any other Affiliate
with respect to such period, and (f) any reserves reasonably determined by the
Board of Managers for working capital, capital improvements, payments of
periodic expenditures, debt service or other purposes.

 

“Berardi” means Christopher A. Berardi, an individual residing in the
Commonwealth of Massachusetts.

 

“Berardi Manager” has the meaning set forth in Section 6.1.

 

“Board of Managers” has the meaning set forth in Section 6.1.

 

“Call Events” has the meaning set forth in Section 8.5(a).

 

“Capital Account” means, with respect to any Member, the Capital Account
maintained for such Member in compliance with Regulations Sections
1.704-1(b) and 1.704-2.  In the event the Board of Managers shall determine, in
good faith with a reasonable basis, that it is prudent to modify the manner in
which the Capital Accounts, or any debits or credits thereto (including, without
limitation, debits or credits relating to liabilities which are secured by
contributed or distributed property or which are assumed by the Company or the
Members) are computed in order to comply with such Regulations, the Board of
Managers may make such modification.  The Board of Managers also shall (i) make
any adjustments that are necessary or appropriate to comply with Regulations
Section 1.704-1(b)(2)(iv)(q), and (ii) make any appropriate modifications in the
event unanticipated events might otherwise cause this Agreement not to comply
with Regulations Sections 1.704-1(b) or 1.704-2.

 

“Capital Contributions” means, with respect to any Member, at the time of its
contribution to the Company, the amount of money and the initial Gross Asset
Value of any Property (other than money), net of the amount of any debt to which
such Property is subject, contributed to the Company with respect to the
Interest in the Company held by such Member, as set forth on Schedule I.  The
principal amount of a promissory note which is not readily tradable on an
established securities market and which is contributed to the Company by the
maker of the note will not be included in the Capital Account of any Person
until the Company makes a taxable disposition of the note or until (and to the
extent) such Member makes principal payments on the note, all in accordance with
Regulations Section 1.704-1(b)(2)(iv)(d)(2).

 

“Capital Expenditures” means, for any period, the aggregate of all expenditures
of the Company during such period that, in accordance with GAAP, are included in
“purchase of property and equipment” or similar items reflected in the statement
of cash

 

2

--------------------------------------------------------------------------------


 

flows of the Company.

 

“Cause” has the meaning set forth in the Employment Agreement.

 

“Certificate” means the Certificate of Formation of the Company filed with the
Secretary of State of the State of Delaware in accordance with the Act, as such
Certificate may be amended, restated, supplemented or otherwise modified from
time to time in accordance with the Act.

 

“Change of Control” has the meaning set forth in the Great Lakes Indenture.

 

“Class A Interest” means an Interest in the Company designated as a Class A
Interest.

 

“Class A Liquidation Preference Amount” means $28 million.

 

“Class A Managers” has the meaning set forth in Section 6.1.

 

“Class A Member” means a Member holding a Class A Interest.

 

“Class A Percentage Interest” means, with respect to a Class A Member, the
percentage set forth opposite such Class A Member’s name on Schedule I under the
heading “Class A Percentage Interest”.

 

“Class B Interest” means an Interest in the Company designated as a Class B
Interest.

 

“Class B Member” means a Member holding a Class B Interest.

 

“Class B Percentage Interest” means, with respect to a Class B Member, the
percentage set forth opposite such Class B Member’s name on Schedule I under the
heading “Class B Percentage Interest”.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time (or
any corresponding provisions of succeeding law).

 

“Company” means the limited liability company formed upon the filing of the
Certificate pursuant to the Act and governed by this Agreement and the Person
continuing the business of this company in the event of dissolution as herein
provided.

 

“Current Assets” means, as at any date of determination, the total assets of the
Company that may properly be classified as current assets in conformity with
GAAP, excluding cash and cash equivalents.

 

“Current Liabilities” means, as at any date of determination, the total
liabilities of the Company that may properly be classified as current
liabilities in conformity with GAAP, excluding the current portion of long term
debt.

 

3

--------------------------------------------------------------------------------


 

“EBITDA” means, for any period, an amount determined for the Company equal to
the sum, without duplication, of the amounts for such period of (i) Net Income,
plus (ii) to the extent reducing Net Income, (a)  Interest Expense, (b) total
depreciation expense, (c) total amortization expense, and (d) other non-cash
items, in each case in this clause (ii)(d), excluding any such non-cash item to
the extent that it represents an accrual or reserve for potential cash items in
any future period or amortization of a prepaid cash item that was paid in a
prior period, minus (iii) non-cash items increasing Net Income for such period,
in each case in this clause (iii), excluding any such non-cash item to the
extent it represents the reversal of an accrual or reserve for potential cash
item in any prior period.

 

“Employment Agreement” means that certain Employment Agreement dated as of
April 30, 2008 by and between Berardi and NASDI Holdings, as the same may be
amended, restated, supplemented or otherwise modified from time to time.

 

“Family” means, with respect to a Member, (a) a spouse, ancestor or descendant
of such Member, or (b) a spouse of an ancestor or descendant of such Member, or
(c) a trustee of a trust solely for the benefit of, or a custodian under the
Uniform Gifts to Minors Act for, one or more of the foregoing and/or such
Member.

 

“GAAP” means United States generally accepted accounting principles,
consistently applied.

 

“GLD Corporation” means Great Lakes Dredge & Dock Corporation, a Delaware
corporation.

 

“Great Lakes Bonding Agreement” means that certain Third Amended and Restated
Underwriting and Continuing Indemnity Agreement dated as of December 22, 2003 by
and among GLD Corporation, certain of its subsidiaries from time to time party
thereto, Travelers Casualty and Surety Company and Travelers Casualty and Surety
Company of America, as the same may be amended, restated, replaced, refinanced,
supplemented or otherwise modified from time to time.

 

“Great Lakes Credit Agreement” means that certain Credit Agreement dated as of
June 12, 2007 by and among GLD Corporation, the other Loan Parties from time to
time party thereto, the financial institutions from time to time party thereto
as Lenders and LaSalle Bank National Association, as Swing Line Lender, Issuing
Lender and Administrative Agent, as the same may be amended, restated, replaced,
refinanced, supplemented or otherwise modified from time to time.

 

“Great Lakes Indenture” means that certain Indenture dated as of December 22,
2003 by and among GLD Corporation, the Subsidiary Guarantors from time to time
party thereto and BNY Midwest Trust Company, as trustee, as the same may be
amended, restated, replaced, refinanced, supplemented or otherwise modified from
time to time.

 

“Gross Asset Value” means, for any asset, such asset’s adjusted basis for
federal income tax purposes, as adjusted from time to time to reflect the
adjustments that are

 

4

--------------------------------------------------------------------------------


 

 

required or permitted by, or are consistent with, Regulations
Section 1.704-1(b)(2)(iv)(d) – (g), (j) – (n) and (p) – (r); provided, however,
that:

 

(a)           the initial fair market value of any asset contributed by a Member
to the Company shall be as agreed to by the contributing Member and the Board of
Managers; and

 

(b)           the adjustments permitted pursuant to an event described in
Regulations Section 1.704-1(b)(2)(iv)(f)(5) (excluding the liquidation of the
Company described therein) shall be made only if the Board of Managers
reasonably determines that such adjustments are necessary or appropriate to
reflect the relative economic interests of the Members in the Company.

 

“Indebtedness” means all indebtedness for money borrowed and other liabilities
that would be required to be reflected as indebtedness on a balance sheet
prepared in accordance with GAAP.

 

“Interest” means a Member’s limited liability company interest in the Company
(whether such Member has a Class A Interest or a Class B Interest), including
any and all benefits to which the holder of such Interest may be entitled as
provided in this Agreement, together with all obligations of such Member to
comply with the terms and provisions of this Agreement.

 

“Interest Expense” means, for any period, total interest expense (including that
portion attributable to capital leases in accordance with GAAP and capitalized
interest) of the Company with respect to all outstanding Indebtedness of the
Company, including all commissions, discounts and other fees and charges owed
with respect to letters of credit and net costs under hedging obligations.

 

“Liquidating Events” has the meaning set forth in Section 10.1.

 

“Management Agreement” means that certain Management Agreement dated as of
April 30, 2008 by and between NASDI Holdings and the Company, as the same may be
amended, restated, supplemented, replaced or otherwise modified from time to
time.

 

“Members” mean, initially, each of the Initial Members and thereafter any Person
that holds an Interest in the Company, whether as an Initial Member (whether
such Member is a Class A Member or a Class B Member) or a Permitted Transferee
hereunder; each of the Members is a “Member”.

 

“NASDI Holdings” means NASDI Holdings Corporation, a Delaware corporation.

 

“Net Income” means, for any period, the net income (or loss) of the Company for
such period taken as a single accounting period determined in conformity with
GAAP; provided, however, that net income (or loss) shall exclude any gains or
losses attributable to asset sales and non-cash extraordinary gains or losses.

 

5

--------------------------------------------------------------------------------


 

“Net Taxable Income” has the meaning set forth in Section 5.2(a).

 

“Nonrecourse Deductions” has the same meaning as set forth in Regulations
Section 1.704-2(b).  The amount of Nonrecourse Deductions for any Company
taxable year equals the excess, if any, of the net increase, if any, in the
amount of Partnership Minimum Gain attributable to Nonrecourse Liabilities
during such Company taxable year over the aggregate amount of any distributions
during such Company taxable year of proceeds of a Nonrecourse Liability that are
allocable to an increase in Partnership Minimum Gain attributable to Nonrecourse
Liabilities, determined according to the provisions of Regulations
Section 1.704-2(c).

 

“Nonrecourse Liability” has the same meaning given such term in Regulations
Section 1.704-2(b)(3).

 

“Officers” has the meaning set forth in Section 6.1(d).

 

“Partner Minimum Gain” has the same meaning as “partner nonrecourse debt minimum
gain” set forth in Regulations Section 1.704-2(i)(2), and shall be computed as
provided in Regulations Section 1.704-2(i)(3).

 

“Partner Nonrecourse Debt” has the same meaning given such term in Regulations
Section 1.704-2(b)(4).

 

“Partner Nonrecourse Deductions” has the same meaning given such term in
Regulations Section 1.704-2(i).  The amount of Partner Nonrecourse Deductions
with respect to a Partner Nonrecourse Debt for any Company taxable year equals
the excess, if any, of the net increase, if any, in the amount of Partner
Minimum Gain attributable to such Partner Nonrecourse Debt during such Company
taxable year over the aggregate amount of any distributions during such Company
taxable year to the Member that bears the economic risk of loss for such Partner
Nonrecourse Debt to the extent such distributions are from the proceeds of such
Partner Nonrecourse Debt and are allocable to an increase in Partner Minimum
Gain attributable to such Partner Nonrecourse Debt determined in accordance with
Regulations Section 1.704-2(i).

 

“Partnership Minimum Gain” shall have the same meaning given such term in
Regulations Section 1.704-2(b)(2), and shall be computed as provided in
Regulations Section 1.704-2(d).

 

“Permitted Transferee” has the meaning set forth in Section 8.2.

 

“Person” means any individual, general partnership, limited partnership,
corporation, trust, limited liability company or other association or entity.

 

“Profits” and “Losses” and reference to any item of income, gain, loss or
deduction thereof mean, for each Company taxable year, an amount equal to the
Company’s taxable income or loss for such Company taxable year, determined in
accordance with Code Section 703(a) (but including in taxable income or loss,
for this purpose, all items of income, gain, loss or deduction required to be
stated separately

 

6

--------------------------------------------------------------------------------


 

pursuant to Code Section 702(a)), with the following adjustments:

 

(a)           any income of the Company exempt from federal income tax and not
otherwise taken into account in computing Profits or Losses pursuant to this
definition shall be added to such taxable income or loss;

 

(b)           any expenditures of the Company described in Code
Section 705(a)(2)(B) (or treated as expenditures described in Code
Section 705(a)(2)(B) pursuant to Regulations Section 1.704-1(b)(2)(iv)(i)) and
not otherwise taken into account in computing Profits or Losses pursuant to this
definition shall be subtracted from such taxable income or loss;

 

(c)           in the event the Gross Asset Value of any Company asset is
adjusted in accordance with the definition of “Gross Asset Value” above, the
amount of such adjustment shall be taken into account as an item of income,
gain, loss or deduction from the disposition of such asset for purposes of
computing Profits or Losses; and

 

(d)           notwithstanding any other provision of this definition of
“Profits” and “Losses,” any items which are specially allocated pursuant to
Section 4.2 will not be taken into account.

 

“Property” means all real and personal property acquired and held by, or
contributed to, the Company and any improvements thereto and shall include both
tangible and intangible property.

 

“Regulations” means the final or temporary regulations promulgated under the
Code, as such regulations may be amended from time to time (including
corresponding provisions of succeeding regulations).

 

“Sale Transaction” means (i) a sale of an Interest; (ii) a sale of all or a
material portion of the business and assets of the Company and its Subsidiaries;
or (iii) a merger, consolidation, reorganization or similar transaction pursuant
to which a Third Party acquires control of the Company or its business.

 

“SEC” means the Securities and Exchange Commission or any successor federal
government agency or agencies with similar regulatory and enforcement authority.

 

“Service” means the Internal Revenue Service of the United States of America or
any successor federal government agency or agencies with similar regulatory and
enforcement authority.

 

“Subsidiary” means any entity with respect to which a specified Person (or a
Subsidiary thereof) owns a majority of the common stock or has the power to vote
or direct the voting of sufficient securities to elect a majority of the
managers or directors of such entity.

 

“Supplement” means a Supplement to this Agreement in the form of Exhibit A

 

7

--------------------------------------------------------------------------------


 

attached hereto and made a part hereof.

 

“Tax Matters Partner” has the meaning set forth in Section 7.2(b).

 

“Third Party” means any bona fide, non-related, non-affiliated third-party
offeror.

 

“Transfer” means, as a noun, any voluntary or involuntary transfer, sale,
pledge, hypothecation or other disposition or encumbrance and, as a verb,
voluntarily or involuntarily to transfer, sell, pledge, hypothecate or otherwise
dispose of or encumber.

 

“Transferee” means any Person who has acquired a beneficial interest in the
Interest of a Member of the Company.

 

“Transferor” means any Member who has Transferred or who is Transferring all or
any part or interest in its Interest.

 

“Working Capital” means, as at any date of determination, the excess of Current
Assets over Current Liabilities.

 

“Working Capital Adjustment” means, for any period, the amount (which may be a
negative number) of the following, without duplication, (i) Working Capital as
of the beginning of such period, minus (ii) Working Capital as of the end of
such period.

 


1.2                                 CONSTRUCTION.  EVERY COVENANT, TERM AND
PROVISION OF THIS AGREEMENT SHALL BE CONSTRUED ACCORDING TO ITS FAIR MEANING AND
NOT FOR OR AGAINST ANY MEMBER.  WHENEVER THE CONTEXT REQUIRES, THE GENDER OF ALL
WORDS USED IN THIS AGREEMENT INCLUDES THE MASCULINE, FEMININE AND NEUTER, AND
THE SINGULAR INCLUDES THE PLURAL AND VICE-VERSA.  ALL REFERENCES TO ARTICLES AND
SECTIONS REFER TO ARTICLES AND SECTIONS OF THIS AGREEMENT, AND ALL REFERENCES TO
SCHEDULES ARE TO SCHEDULES ATTACHED TO THIS AGREEMENT, EACH OF WHICH IS MADE A
PART OF THIS AGREEMENT FOR ALL PURPOSES.  THE TERM “INCLUDING” MEANS “INCLUDING,
WITHOUT LIMITATION.”  ANY ACCOUNTING TERM NOT OTHERWISE DEFINED HAS THE MEANING
ASSIGNED TO IT IN ACCORDANCE WITH GAAP.  FOR THE PURPOSE OF THIS AGREEMENT, ANY
DEFINITION INCORPORATING, BY REFERENCE TO THE CODE OR THE REGULATIONS, THE TERM
“PARTNER” OR “PARTNERSHIP” SHALL MEAN “MEMBER” OR “COMPANY”, RESPECTIVELY. 
WORDS SUCH AS “HEREIN,” “HEREINAFTER,” “HEREOF,” AND “HEREUNDER” REFER TO THIS
AGREEMENT AS A WHOLE, UNLESS THE CONTEXT OTHERWISE REQUIRES.

 


1.3                                 FINANCIAL DEFINITIONS.  EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED HEREIN, ALL FINANCIAL DEFINITIONS (INCLUDING, WITHOUT
LIMITATION, THE DEFINITIONS OF “EBITDA,” “AVAILABLE CASH FLOW,” “CAPITAL
EXPENDITURES,” “CURRENT ASSETS,” “CURRENT LIABILITIES,” “INTEREST EXPENSE,” “NET
INCOME” AND “WORKING CAPITAL”) SHALL BE DETERMINED SOLELY WITH RESPECT TO THE
COMPANY IN ACCORDANCE WITH GAAP, BUT SHALL NOT BE DETERMINED ON A CONSOLIDATED
BASIS.

 


ARTICLE II
THE COMPANY


 


2.1                                 ORGANIZATION.  THE INITIAL MEMBERS HEREBY
AGREE TO FORM A LIMITED LIABILITY COMPANY PURSUANT TO THE PROVISIONS OF THE ACT
AND UPON THE TERMS AND CONDITIONS SET FORTH IN THIS AGREEMENT.  EACH OF THE
INITIAL MEMBERS SHALL BE DEEMED ADMITTED AS A MEMBER OF THE COMPANY

 

8

--------------------------------------------------------------------------------


 


UPON SUCH MEMBER’S EXECUTION OF THIS AGREEMENT.

 


2.2                                 COMPANY NAME.  THE NAME OF THE LIMITED
LIABILITY COMPANY FORMED HEREBY SHALL INITIALLY BE “NASDI, LLC”.  ALL BUSINESS
OF THE COMPANY SHALL BE CONDUCTED IN SUCH NAME OR SUCH OTHER NAME AS THE BOARD
OF MANAGERS MAY, FROM TIME TO TIME, DETERMINE.  THE COMPANY SHALL HOLD ALL OF
ITS PROPERTY IN THE NAME OF THE COMPANY AND NOT IN THE NAME OF ANY MANAGER,
OFFICER OR MEMBER.

 


2.3                                 PURPOSE.  THE PURPOSE AND BUSINESS OF THE
COMPANY SHALL BE TO CONDUCT AND TRANSACT ANY AND ALL LAWFUL BUSINESS FOR WHICH
LIMITED LIABILITY COMPANIES MAY BE ORGANIZED UNDER THE ACT.

 


2.4                                 POWERS.  THE COMPANY SHALL POSSESS AND MAY
EXERCISE ALL THE POWERS AND PRIVILEGES GRANTED BY THE ACT, ALL OTHER APPLICABLE
LAW OR BY THIS AGREEMENT, TOGETHER WITH ANY POWERS INCIDENTAL THERETO, SO FAR AS
SUCH POWERS AND PRIVILEGES ARE NECESSARY OR CONVENIENT TO THE CONDUCT, PROMOTION
AND ATTAINMENT OF THE BUSINESS, PURPOSES OR ACTIVITIES OF THE COMPANY.


 


2.5                                 PRINCIPAL PLACE OF BUSINESS.  THE PRINCIPAL
PLACE OF BUSINESS OF THE COMPANY SHALL BE 2122 YORK ROAD, OAK BROOK, IL 60523,
OR SUCH OTHER LOCATION AS MAY BE AGREED BY THE BOARD OF MANAGERS FROM TIME TO
TIME.


 


2.6                                 TERM.  THE TERM OF THE COMPANY SHALL BE
PERPETUAL UNLESS AND UNTIL THE COMPANY IS DISSOLVED PURSUANT TO THE ACT OR AS
SET FORTH HEREIN.  THE EXISTENCE OF THE COMPANY AS A SEPARATE LEGAL ENTITY SHALL
CONTINUE UNTIL CANCELLATION OF THE CERTIFICATE IN THE MANNER REQUIRED BY THE
ACT.


 


2.7                                 FILINGS; AGENT FOR SERVICE OF PROCESS.

 


(A)           THE CERTIFICATE HAS BEEN FILED IN THE OFFICE OF THE SECRETARY OF
STATE OF THE STATE OF DELAWARE IN ACCORDANCE WITH THE PROVISIONS OF THE ACT. 
THE OFFICERS SHALL TAKE ANY AND ALL OTHER ACTIONS REASONABLY NECESSARY TO
PERFECT AND MAINTAIN THE STATUS OF THE COMPANY UNDER THE LAWS OF THE STATE OF
DELAWARE.  THE BOARD OF MANAGERS SHALL CAUSE AMENDMENTS TO THE CERTIFICATE TO BE
FILED WHENEVER REQUIRED BY THE ACT.  SUCH AMENDMENTS SHALL BE EXECUTED BY ANY
OFFICER.


 


(B)           THE MEMBERS HEREBY RATIFY AND ADOPT THE CERTIFICATE FILED WITH THE
SECRETARY OF STATE OF THE STATE OF DELAWARE AND ALL ACTIONS TAKEN BY TIMOTHY D.
KINCAID IN CONNECTION WITH THE PREPARATION AND FILING OF THE CERTIFICATE.  ANY
OFFICER MAY EXECUTE AND FILE SUCH FORMS OR CERTIFICATES AND MAY TAKE ANY AND ALL
OTHER ACTIONS AS MAY BE REASONABLY NECESSARY TO PERFECT AND MAINTAIN THE STATUS
OF THE COMPANY UNDER THE LAWS OF ANY OTHER STATES OR JURISDICTIONS IN WHICH THE
COMPANY ENGAGES IN BUSINESS.


 


(C)           THE REGISTERED AGENT FOR SERVICE OF PROCESS ON THE COMPANY IN THE
STATE OF DELAWARE, AND THE ADDRESS OF SUCH AGENT, SHALL INITIALLY BE THE
CORPORATION TRUST COMPANY, 1209 ORANGE STREET, WILMINGTON, DELAWARE 19801. THE
MEMBERS MAY CHANGE THE REGISTERED AGENT AND APPOINT SUCCESSOR REGISTERED AGENTS.


 


(D)           UPON THE DISSOLUTION OF THE COMPANY, BUT SUBJECT TO THE ELECTION
BY THE

 

9

--------------------------------------------------------------------------------


 


REMAINING CLASS A MEMBERS TO CONTINUE THE BUSINESS OF THE COMPANY PURSUANT TO
SECTION 10.1, THE MANAGERS (OR, IN THE EVENT THERE ARE NO MANAGERS, THE PERSON
RESPONSIBLE FOR THE WINDING UP AND DISSOLUTION OF THE COMPANY PURSUANT TO
ARTICLE X HEREOF), SHALL EXECUTE AND CAUSE TO BE FILED ARTICLES OF DISSOLUTION
IN ACCORDANCE WITH THE ACT AND THE LAWS OF ANY OTHER STATES OR JURISDICTIONS IN
WHICH THE COMPANY HAS REGISTERED TO TRANSACT BUSINESS OR OTHERWISE FILED
ARTICLES.


 


ARTICLE III
CLASSES OF MEMBERS AND INTERESTS;
ADDITIONAL FINANCING AND CONTRIBUTIONS


 


3.1           CLASSES OF MEMBERS AND INTERESTS.  THE COMPANY SHALL ISSUE TWO
(2) TYPES OF OWNERSHIP INTERESTS:  CLASS A INTERESTS AND CLASS B INTERESTS, EACH
WITH SUCH RIGHTS, PREFERENCES AND OBLIGATIONS AS SET FORTH IN THIS AGREEMENT. 
THE NAME, ADDRESS, TAXPAYER IDENTIFICATION NUMBER, CAPITAL CONTRIBUTIONS AND
CLASS A PERCENTAGE INTEREST OR CLASS B PERCENTAGE INTEREST, AS APPLICABLE, OF
THE MEMBERS ARE SET FORTH ON SCHEDULE I HERETO.  THE MEMBERS SHALL UPDATE
SCHEDULE I FROM TIME TO TIME TO REFLECT ANY CHANGES TO THE INFORMATION SET FORTH
THEREIN.


 


3.2           ADDITIONAL CAPITAL OR FINANCING.  THE SUMS OF MONEY REQUIRED TO
FINANCE THE BUSINESS AND AFFAIRS OF THE COMPANY SHALL BE DERIVED FROM THE
CAPITAL CONTRIBUTIONS, FROM FUNDS GENERATED FROM THE OPERATION AND THE BUSINESS
OF THE COMPANY AND FROM INDEBTEDNESS.


 


3.3           ADDITIONAL CAPITAL CONTRIBUTIONS.  NO ADDITIONAL CAPITAL
CONTRIBUTIONS SHALL BE PERMITTED OR REQUIRED BY ANY MEMBER.


 


3.4           OTHER MATTERS.


 


(A)           EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT, NO MEMBER SHALL
DEMAND OR RECEIVE A RETURN OF ITS CAPITAL CONTRIBUTIONS FROM THE COMPANY WITHOUT
THE CONSENT OF THE BOARD OF MANAGERS.  UNDER CIRCUMSTANCES REQUIRING A RETURN OF
ANY CAPITAL CONTRIBUTIONS, NO MEMBER SHALL HAVE THE RIGHT TO RECEIVE PROPERTY
OTHER THAN CASH.


 


(B)           NO MEMBER SHALL RECEIVE ANY INTEREST, SALARY OR DRAWING WITH
RESPECT TO SUCH MEMBER’S CAPITAL CONTRIBUTIONS OR ITS CAPITAL ACCOUNT OR FOR
SERVICES RENDERED ON BEHALF OF THE COMPANY OR OTHERWISE IN ITS CAPACITY AS A
MEMBER, EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT.


 


3.5           INCURRENCE OF INDEBTEDNESS.


 


(A)           THE BOARD OF MANAGERS HAS HERETOFORE APPROVED THE COMPANY ENTERING
INTO (I) GUARANTIES OF THE GREAT LAKES CREDIT AGREEMENT AND THE GREAT LAKES
INDENTURE, AND (II) THE GREAT LAKES BONDING AGREEMENT AS AN “INDEMNITOR”
THEREUNDER.


 


(B)           THE INCURRENCE OF ANY INDEBTEDNESS BY THE COMPANY SHALL REQUIRE
THE APPROVAL OF THE MEMBERS OF THE BOARD OF MANAGERS; PROVIDED, HOWEVER, THAT
THE INCURRENCE OF INDEBTEDNESS OF THE COMPANY IN AN AGGREGATE AMOUNT IN EXCESS
OF $500,000 OUTSTANDING AT ANY TIME SHALL REQUIRE THE APPROVAL OF ALL THE
MEMBERS OF THE BOARD OF MANAGERS.


 


(C)           NOTWITHSTANDING SECTION 6.3, IN THE EVENT THAT GLD CORPORATION OR
ANY

 

10

--------------------------------------------------------------------------------


 


OTHER AFFILIATE OF GLD CORPORATION LENDS MONEY TO THE COMPANY FOR ANY PURPOSE,
THE TERMS OF SUCH INDEBTEDNESS SHALL BE APPROVED BY THE BOARD OF MANAGERS,
PROVIDED THAT THE FOLLOWING TERMS SHALL APPLY: (I) SUCH INDEBTEDNESS SHALL
ACCRUE INTEREST AT A PER ANNUM RATE OF NOT LESS THAN THE SUM OF (A) THE INTEREST
RATE IN EFFECT FROM TIME TO TIME THAT IS THE “BASE RATE” AS DEFINED IN THE GREAT
LAKES CREDIT AGREEMENT (OR ANY COMPARABLE DEFINITION), SUCH RATE CHANGING AS AND
WHEN THE BASE RATE CHANGES UNDER THE GREAT LAKES CREDIT AGREEMENT, PLUS (B) ONE
PERCENT (1%); AND (II) INTEREST SHALL BE PAYABLE QUARTERLY IN CASH.


 


ARTICLE IV
ALLOCATIONS


 


4.1           PROFITS AND LOSSES.  SUBJECT TO, AND AFTER APPLICATION OF, THE
ALLOCATIONS RULES IN SECTION 4.2 AND 4.3 HEREOF, PROFITS AND LOSSES SHALL BE
ALLOCATED AMONG THE MEMBERS FOR EACH COMPANY TAXABLE YEAR SO AS TO PRODUCE, AS
NEARLY AS POSSIBLE, AN ADJUSTED CAPITAL ACCOUNT BALANCE FOR EACH MEMBER
(DETERMINED WITHOUT TAKING INTO ACCOUNT DISTRIBUTIONS FOR SUCH YEAR) EQUAL TO
(A) THE AVAILABLE CASH FLOW AND GROSS ASSET VALUE OF PROPERTY ACTUALLY
DISTRIBUTED TO THE MEMBER WITHIN SUCH COMPANY TAXABLE YEAR, PLUS (B) THE
HYPOTHETICAL AVAILABLE FREE CASH FLOW THAT WOULD BE DISTRIBUTED TO SUCH MEMBER
PURSUANT TO SECTION 5.1(A) (OR PURSUANT TO SECTION 10.2 HEREOF UPON LIQUIDATION
OF THE COMPANY) IF EACH COMPANY ASSET WERE SOLD FOR AN AMOUNT EQUAL TO THE SUM
OF (I) THE GROSS ASSET VALUES OF THE ASSETS AT THE END OF SUCH YEAR, PLUS
(II) THE AGGREGATE PARTNERSHIP MINIMUM GAIN AND PARTNER MINIMUM GAIN AT THE END
OF SUCH YEAR, AND THE COMPANY PAID ALL ITS REMAINING LIABILITIES, AND SUCH
HYPOTHETICAL AVAILABLE FREE CASH FLOW FROM SUCH DEEMED SALE WERE IMMEDIATELY
DISTRIBUTED.


 


4.2           SPECIAL ALLOCATIONS.


 


(A)           PARTNER NONRECOURSE DEDUCTIONS SHALL BE ALLOCATED IN THE MANNER
PROVIDED UNDER REGULATIONS SECTION 1.704-2(I).


 


(B)           NONRECOURSE DEDUCTIONS SHALL BE ALLOCATED TO THE CLASS B MEMBERS,
PRO RATA, IN ACCORDANCE WITH THEIR CLASS B PERCENTAGE INTERESTS.


 


(C)           THE COMPANY SHALL MAKE SPECIAL ALLOCATIONS OF ITEMS OF INCOME,
GAIN, LOSS AND DEDUCTIONS (AS DETERMINED UNDER THE REGULATIONS UNDER CODE
SECTION 704) TO COMPLY WITH (I) THE PARTNERSHIP MINIMUM GAIN PROVISIONS OF
REGULATIONS SECTION 1.704-2(F); (II) THE PARTNER MINIMUM GAIN PROVISIONS OF
REGULATIONS SECTION 1.704-2(I); AND (III) THE “QUALIFIED INCOME OFFSET”
PROVISIONS OF REGULATIONS SECTION 1.704-1(B)(2)(II)(D).


 


(D)           THE ALLOCATIONS SET FORTH IN THIS SECTION 4.2 ARE INTENDED TO
COMPLY WITH THE CERTAIN REQUIREMENTS OF THE REGULATIONS UNDER CODE SECTION 704. 
IF NASDI HOLDINGS DETERMINES THAT THE ALLOCATIONS UNDER THIS AGREEMENT DO NOT
COMPLY WITH THE CODE OR THE REGULATIONS, THIS SECTION 4.2 SHALL BE INTERPRETED
TO ALLOW THE COMPANY TO MAKE ALLOCATIONS IN ACCORDANCE WITH THE CODE AND THE
REGULATIONS.  NOTWITHSTANDING THE OTHER PROVISIONS OF THIS AGREEMENT, TO THE
EXTENT POSSIBLE, ALLOCATIONS UNDER THIS SECTION 4.2 SHALL BE SUCH THAT AFTER
SUCH ALLOCATIONS EACH MEMBER’S CAPITAL ACCOUNT (DETERMINED AFTER TAKING INTO
ACCOUNT ALLOCATIONS THAT ARE EXPECTED TO BE MADE UNDER THIS SECTION 4.2 IN
FUTURE YEARS SUCH AS THE CHARGEBACK PROVISIONS SET FORTH IN
SECTION 4.2(C)(I) AND (II)) SHALL EQUAL THE CAPITAL ACCOUNT THAT THE MEMBER
WOULD

 

11

--------------------------------------------------------------------------------


 


HAVE IF NO SPECIAL ALLOCATIONS BEEN MADE UNDER THIS SECTION 4.2.


 


4.3           OTHER ALLOCATION RULES.


 


(A)           IN THE EVENT MEMBERS ARE ADMITTED TO THE COMPANY PURSUANT TO THIS
AGREEMENT ON DIFFERENT DATES, THE COMPANY ITEMS OF INCOME, GAIN, LOSS, DEDUCTION
AND CREDIT ALLOCATED TO THE MEMBERS FOR EACH COMPANY TAXABLE YEAR DURING WHICH
MEMBERS ARE SO ADMITTED SHALL BE ALLOCATED AMONG THE MEMBERS USING ANY
CONVENTION PERMITTED BY CODE SECTION 706 AND SELECTED BY NASDI HOLDINGS.


 


(B)           IN THE EVENT A MEMBER TRANSFERS ITS INTEREST DURING A COMPANY
TAXABLE YEAR, THE ALLOCATION OF COMPANY ITEMS OF INCOME, GAIN, LOSS, DEDUCTION
AND CREDIT ALLOCATED TO SUCH MEMBER AND ITS TRANSFEREE FOR SUCH COMPANY TAXABLE
YEAR SHALL BE MADE BETWEEN SUCH MEMBER AND ITS TRANSFEREE IN ACCORDANCE WITH
CODE SECTION 706 USING ANY CONVENTION PERMITTED BY CODE SECTION 706 AND SELECTED
BY NASDI HOLDINGS.


 


(C)           FOR PURPOSES OF REGULATIONS SECTION 1.752-3(A)(3), THE MEMBERS
AGREE THAT EXCESS “EXCESS NONRECOURSE LIABILITIES” SHALL BE ALLOCATED PURSUANT
TO ANY METHOD PERMITTED UNDER REGULATIONS SECTION 1.752-3(A)(3) AS SELECTED BY
NASDI HOLDINGS.


 


(D)           TO THE EXTENT PERMITTED BY REGULATIONS SECTIONS 1.704-2(H)(3) AND
1.704-2(I)(6), THE MEMBERS SHALL ENDEAVOR TO TREAT DISTRIBUTIONS OF AVAILABLE
CASH FLOW AS HAVING BEEN MADE FROM THE PROCEEDS OF A NONRECOURSE LIABILITY OR A
PARTNER NONRECOURSE DEBT ONLY TO THE EXTENT THAT SUCH DISTRIBUTION WOULD NOT
CAUSE OR INCREASE AN ADJUSTED CAPITAL ACCOUNT DEFICIT FOR ANY MEMBER.


 


4.4           TAX ALLOCATIONS:  CODE SECTION 704(C) ALLOCATIONS.


 


(A)           EXCEPT AS OTHERWISE PROVIDED IN THIS SECTION 4.4, ALL ITEMS OF
COMPANY INCOME, GAIN, LOSS, DEDUCTION AND CREDIT SHALL FOR FEDERAL AND
APPLICABLE STATE AND LOCAL INCOME TAX PURPOSES BE ALLOCATED AMONG THE MEMBERS IN
THE SAME MANNER AS THEY SHARE CORRELATIVE PROFITS, LOSSES OR COMPANY ITEMS OF
INCOME, GAIN, LOSS OR DEDUCTION, AS THE CASE MAY BE, FOR THE COMPANY TAXABLE
YEAR. ALLOCATIONS PURSUANT TO THIS SECTION 4.4 ARE SOLELY FOR PURPOSES OF
FEDERAL, STATE AND LOCAL TAXES AND SHALL NOT AFFECT, OR IN ANY WAY BE TAKEN INTO
ACCOUNT IN COMPUTING, ANY MEMBER’S CAPITAL ACCOUNT OR SHARE OF PROFITS, LOSSES
OR OTHER ITEMS OR DISTRIBUTIONS PURSUANT TO ANY PROVISION OF THIS AGREEMENT.


 


(B)           IN ACCORDANCE WITH CODE SECTION 704(C) AND THE REGULATIONS
THEREUNDER, BUT SOLELY FOR INCOME TAX PURPOSES, INCOME, GAIN, LOSS AND DEDUCTION
WITH RESPECT TO ANY PROPERTY CONTRIBUTED TO THE CAPITAL OF THE COMPANY
(INCLUDING INCOME, GAIN, LOSS AND DEDUCTION DETERMINED WITH RESPECT TO THE
ALTERNATIVE MINIMUM TAX) SHALL BE ALLOCATED AMONG THE MEMBERS SO AS TO TAKE
ACCOUNT OF ANY VARIATION BETWEEN THE ADJUSTED BASIS OF SUCH PROPERTY TO THE
COMPANY FOR FEDERAL INCOME TAX PURPOSES (INCLUDING SUCH ADJUSTED BASIS FOR
ALTERNATIVE MINIMUM TAX PURPOSES) AND ITS INITIAL GROSS ASSET VALUE, INCLUDING,
BUT NOT LIMITED TO, SPECIAL ALLOCATIONS TO A CONTRIBUTING MEMBER THAT ARE
REQUIRED UNDER CODE SECTION 704(C) TO BE MADE UPON DISTRIBUTION OF SUCH PROPERTY
TO ANY OF THE NON-CONTRIBUTING MEMBERS.  FURTHER, IN THE EVENT THE GROSS ASSET
VALUE OF ANY COMPANY ASSET IS ADJUSTED PURSUANT TO PARAGRAPH (B) OF THE
DEFINITION OF “GROSS ASSET VALUE” CONTAINED HEREIN, SUCH THAT “REVERSE SECTION
704(C) 

 

12

--------------------------------------------------------------------------------


 


ALLOCATIONS” ARE REQUIRED UNDER REGULATIONS SECTION 1.704-3(A)(6), THEN SOLELY
FOR FEDERAL INCOME TAX PURPOSES, SUBSEQUENT ALLOCATIONS OF INCOME, GAIN, LOSS
AND DEDUCTION WITH RESPECT TO SUCH ASSET (INCLUDING INCOME, GAIN, LOSS AND
DEDUCTION DETERMINED WITH RESPECT TO THE ALTERNATIVE MINIMUM TAX) SHALL TAKE
ACCOUNT OF ANY VARIATION BETWEEN THE ADJUSTED BASIS OF SUCH ASSET (INCLUDING
SUCH ADJUSTED BASIS FOR ALTERNATIVE MINIMUM TAX PURPOSES) AND ITS GROSS ASSET
VALUE IN THE SAME MANNER AS UNDER CODE SECTION 704(C) AND THE REGULATIONS
THEREUNDER.


 


(C)           ANY OTHER ELECTIONS OR OTHER DECISIONS RELATING TO ALLOCATIONS
UNDER THIS SECTION 4.4 SHALL BE MADE BY NASDI HOLDINGS IN ANY MANNER THAT
REASONABLY REFLECTS THE PURPOSE AND INTENTION OF THIS AGREEMENT; PROVIDED,
HOWEVER, UNLESS NASDI HOLDINGS OTHERWISE SELECTS ANOTHER METHOD, THE COMPANY
SHALL UTILIZE THE “TRADITIONAL METHOD” (WITHOUT CURRATIVE ALLOCATIONS) FOR
PURPOSES OF THE ALLOCATION METHOD UNDER REGULATIONS SECTION 1.704.3.


 


ARTICLE V
DISTRIBUTIONS


 


5.1           DISTRIBUTIONS OF AVAILABLE CASH FLOW.


 


(A)           EXCEPT AS OTHERWISE PROVIDED IN ARTICLE X, TO THE EXTENT THE
COMPANY HAS AVAILABLE CASH FLOW (OTHER THAN FROM A SALE TRANSACTION) FOR ANY
CALENDAR YEAR AS DETERMINED BY THE BOARD OF MANAGERS IN ACCORDANCE WITH THE
DEFINITION OF AVAILABLE CASH FLOW CONTAINED HEREIN, THE COMPANY SHALL DISTRIBUTE
AVAILABLE CASH FLOW TO THE CLASS B MEMBERS IN ACCORDANCE WITH THEIR CLASS B
PERCENTAGE INTERESTS NOT LATER THAN MARCH 31ST FOLLOWING THE END OF SUCH
CALENDAR YEAR.


 


(B)           EXCEPT AS OTHERWISE PROVIDED IN ARTICLE X, TO THE EXTENT THE
COMPANY HAS AVAILABLE CASH FLOW FROM A SALE TRANSACTION, AS DETERMINED BY THE
BOARD OF MANAGERS, THE COMPANY SHALL DISTRIBUTE THE AVAILABLE CASH FLOW AS
FOLLOWS:


 

(I)            FIRST, TO THE CLASS A MEMBERS, PRO RATA IN ACCORDANCE WITH THE
CLASS A PERCENTAGE INTEREST, UNTIL THE CLASS A MEMBERS HAVE BEEN DISTRIBUTED AN
AGGREGATE AMOUNT UNDER THIS SECTION 5.1(B)(I) EQUAL TO THE CLASS A LIQUIDATION
PREFERENCE AMOUNT;  AND

 

(II)           THE BALANCE, TO THE CLASS B MEMBERS, PRO RATA IN ACCORDANCE WITH
THEIR CLASS B PERCENTAGE INTEREST.

 


(C)           NOTWITHSTANDING SECTION 5.1(A), TO THE EXTENT THAT A MEMBER WOULD
BE DISTRIBUTED, PURSUANT TO SUCH SECTION DURING ANY FISCAL YEAR, AN AMOUNT IN
EXCESS OF THE MAXIMUM AMOUNT WHICH COULD BE DISTRIBUTED TO SUCH MEMBER WITHOUT
CAUSING THE MEMBER OTHERWISE TO RECOGNIZE GAIN UNDER CODE SECTION 731(A), THEN
SUCH DISTRIBUTION SHALL BE, TO THE EXTENT POSSIBLE, AN ADVANCE OR DRAW (AS
DESCRIBED IN REGULATIONS SECTION 1.731-1(A)(1)(II)) AGAINST SUCH MEMBER’S
ALLOCATIONS OF PROFITS AND ITEMS OF INCOME AND GAIN FOR THE COMPANY TAXABLE YEAR
IN WHICH SUCH DISTRIBUTION IS MADE.


 


(D)           IMMEDIATELY PRIOR TO ANY SALE TRANSACTION, THE COMPANY SHALL
DISTRIBUTE ALL AVAILABLE CASH FLOW (DETERMINED BEFORE GIVING EFFECT TO SUCH SALE
TRANSACTION) IN ACCORDANCE WITH SECTION 5.1(A).

 

13

--------------------------------------------------------------------------------


 


5.2           TAX DISTRIBUTIONS.


 


(A)           NOTWITHSTANDING SECTION 5.1, THE COMPANY SHALL DISTRIBUTE ON
APRIL 1, JUNE 1, SEPTEMBER 1, AND DECEMBER 1 OF EACH YEAR AN AMOUNT EQUAL TO ONE
QUARTER OF THE CURRENT CALENDAR YEAR MEMBER TAX DISTRIBUTION.  EACH MEMBER’S
MEMBER TAX DISTRIBUTION SHALL EQUAL THE APPLICABLE TAX RATE MULTIPLIED BY THE
NET TAXABLE INCOME FOR THE CALENDAR YEAR.  SUBJECT TO SECTION 5.2(B), THE
“APPLICABLE TAX RATE” FOR ANY TAXABLE YEAR SHALL BE FORTY PERCENT (40%).  THE
“NET TAXABLE INCOME” OF A MEMBER FOR A TAXABLE YEAR SHALL BE THE TAXABLE INCOME
OF THE COMPANY ALLOCATED TO SUCH MEMBER (EXCLUDING ANY CODE SECTION 704(C) ITEMS
IN RESPECT OF CONTRIBUTED PROPERTY) FOR SUCH YEAR (AFTER BEING REDUCED BY THE
AMOUNT BY WHICH TAXABLE LOSSES ALLOCATED TO SUCH MEMBER UNDER THIS AGREEMENT FOR
PRIOR TAXABLE YEARS EXCEEDS TAXABLE INCOME ALLOCATED TO SUCH MEMBER UNDER THIS
AGREEMENT IN PRIOR YEARS).  AMOUNTS DISTRIBUTED UNDER THIS SECTION 5.2 SHALL
CONSTITUTE ADVANCES ON AMOUNTS OTHERWISE DISTRIBUTABLE UNDER SECTION 5.1(A).  NO
DISTRIBUTIONS WILL BE REQUIRED UNDER THIS SECTION 5.2 WITH RESPECT TO ITEMS OF
INCOME OR GAIN RESULTING FROM A SALE TRANSACTION.


 


(B)           IF THE METHOD FOR MAKING ESTIMATED TAX PAYMENTS CHANGES FOR
FEDERAL INCOME TAX PURPOSES, THEN NASDI HOLDINGS MAY REVISE THE TIMING OF
DISTRIBUTIONS UNDER SECTION 5.2(B) TO REFLECT SUCH CHANGES.  IF NASDI HOLDINGS
DETERMINES IN GOOD FAITH THAT THE HIGHEST EFFECTIVE COMBINED FEDERAL, STATE, AND
LOCAL INCOME TAX RATE FOR ANY CALENDAR YEAR APPLICABLE TO THE MEMBERS IS HIGHER
OR LOWER THAN FORTY PERCENT (40%), THEN THE APPLICABLE TAX RATE SHALL BE
ADJUSTED FOR SUCH CALENDAR YEAR TO REFLECT SUCH HIGHEST EFFECTIVE COMBINED RATE;
PROVIDED, HOWEVER, THE APPLICABLE TAX RATE FOR EACH CALENDAR YEAR SHALL BE THE
SAME FOR EACH MEMBER.


 


5.3           WITHHOLDING.  IF THE COMPANY IS REQUIRED BY APPLICABLE LAW TO PAY
ANY TAX THAT IS ATTRIBUTABLE TO A MEMBER (OR A STATUS OF A MEMBER), INCLUDING,
WITHOUT LIMITATION, FEDERAL OR STATE WITHHOLDING TAXES, STATE PERSONAL PROPERTY
TAXES, AND STATE UNINCORPORATED BUSINESS TAXES, THEN SUCH MEMBER SHALL INDEMNIFY
AND REIMBURSE TO THE COMPANY AN AMOUNT EQUAL TO SUCH TAX (INCLUDING, WITHOUT
LIMITATION, ANY INTEREST OR PENALTIES ASSOCIATED WITH SUCH TAX).  THE COMPANY
MAY OFFSET DISTRIBUTIONS TO ANY MEMBER THAT SUCH MEMBER IS ENTITLED TO UNDER
THIS AGREEMENT AGAINST SUCH MEMBER’S OBLIGATION UNDER THIS SECTION 5.3.  A
MEMBER’S OBLIGATION TO INDEMNIFY AND REIMBURSE THE COMPANY SHALL SURVIVE THE
MEMBER SELLING OR DISPOSING OF ITS INTERESTS IN THE COMPANY AND THE TERMINATION,
DISSOLUTION, LIQUIDATION, OR WINDING UP OF THE COMPANY.


 


ARTICLE VI
MANAGEMENT POWER, RIGHTS AND DUTIES


 


6.1           MANAGEMENT.


 


(A)           BOARD OF MANAGERS.


 

(I)            THE COMPANY WILL BE EXCLUSIVELY AND COMPLETELY MANAGED BY, AND
THE POWERS OF THE COMPANY SHALL BE EXERCISED BY OR UNDER THE AUTHORITY OF, A
MANAGEMENT BOARD COMPRISED OF THREE (3) MEMBERS (THE “BOARD OF MANAGERS”).  THE
CLASS A MEMBERS SHALL BE ENTITLED TO APPOINT NOT LESS THAN TWO (2) MEMBERS OF
THE BOARD OF MANAGERS (THE “CLASS A MANAGERS”), AND, SO LONG AS BERARDI OR A
PERMITTED TRANSFEREE OF BERARDI CONTINUES TO BE A CLASS B MEMBER, SUCH CLASS B
MEMBER SHALL HAVE THE ABSOLUTE

 

14

--------------------------------------------------------------------------------


 

RIGHT TO APPOINT ONE MEMBER OF THE BOARD OF MANAGERS (THE “BERARDI MANAGER”);
PROVIDED, HOWEVER, THAT THE BERARDI MANAGER SHALL, IF OTHER THAN BERARDI, BE
REASONABLY ACCEPTABLE TO THE CLASS A MEMBERS.  IN THE EVENT THAT BERARDI OR A
PERMITTED TRANSFEREE OF BERARDI IS NO LONGER A CLASS B MEMBER, THEN THE CLASS A
MEMBERS SHALL BE ENTITLED TO APPOINT ALL THREE (3) MEMBERS OF THE BOARD OF
MANAGERS.  THE NUMBER OF MEMBERS OF THE BOARD OF MANAGERS (EACH, A “MANAGER”)
MAY BE CHANGED FROM TIME TO TIME BY VOTE OF THE BOARD OF MANAGERS.  UNLESS
OTHERWISE DETERMINED BY THE BOARD OF MANAGERS, THE MANAGERS WILL NOT BE
COMPENSATED FOR SERVING ON THE BOARD OF MANAGERS; PROVIDED, HOWEVER, THE BOARD
OF MANAGERS MAY APPROVE REIMBURSEMENT FOR THE ACTUAL REASONABLE EXPENSES
INCURRED BY A MANAGER IN PERFORMING SUCH DUTIES.

 

(II)           MEMBERS OF THE BOARD OF MANAGERS SHALL INITIALLY CONSIST OF
DOUGLAS B. MACKIE AND DEBORAH A. WENSEL (THE CLASS A MANAGERS) AND BERARDI (THE
BERARDI MANAGER).  EXCEPT AS OTHERWISE SET FORTH HEREIN, EACH MANAGER WILL
CONTINUE TO SERVE AS A MANAGER UNTIL SUCH MANAGER’S DEATH, RESIGNATION, OR
REMOVAL.

 

(III)          THE CLASS A MANAGERS MAY ONLY BE REMOVED BY VOTE OF THE CLASS A
MEMBERS.  THE BERARDI MANAGER MAY ONLY BE REMOVED BY VOTE OF BERARDI (OR A
PERMITTED TRANSFEREE THEREOF) (SO LONG AS BERARDI OR A PERMITTED TRANSFEREE OF
BERARDI CONTINUES TO BE A CLASS B MEMBER).  IN THE EVENT THAT BERARDI OR A
PERMITTED TRANSFEREE OF BERARDI IS NO LONGER A CLASS B MEMBER, THEN THE BERARDI
MANAGER MAY BE REMOVED BY THE CLASS A MEMBERS.

 

(IV)          A MANAGER MAY RESIGN BY PROVIDING WRITTEN NOTICE TO THE BOARD OF
MANAGERS.  THE RESIGNATION TAKES EFFECT WHEN RECEIVED BY THE BOARD OF MANAGERS. 
ANY VACANCY OCCURRING IN THE BOARD OF MANAGERS, INCLUDING VACANCIES RESULTING
FROM AN INCREASE IN SIZE OF THE BOARD OF MANAGERS, OR UPON THE DEATH,
RESIGNATION OR REMOVAL OF A MANAGER, SHALL BE FILLED BY THE CLASS A MEMBER;
PROVIDED, HOWEVER, THAT ANY VACANCY RESULTING UPON THE DEATH, RESIGNATION OR
REMOVAL OF A BERARDI MANAGER SHALL BE FILLED BY BERARDI OR A MEMBER OF HIS
FAMILY, SO LONG AS BERARDI (OR A PERMITTED TRANSFEREE THEREOF) CONTINUES TO BE A
CLASS B MEMBER.

 


(B)           GENERAL POWERS.  EXCEPT AS OTHERWISE PROVIDED HEREIN, THE BOARD OF
MANAGERS, ACTING AS A GROUP, HAS THE SOLE AUTHORITY TO MANAGE AND CONTROL THE
BUSINESS, AFFAIRS AND PROPERTIES OF THE COMPANY AND IS AUTHORIZED TO MAKE ANY
CONTRACTS, ENTER INTO ANY TRANSACTIONS, AND MAKE AND OBTAIN ANY COMMITMENTS ON
BEHALF OF THE COMPANY TO CONDUCT OR FURTHER THE COMPANY’S BUSINESS.  UPON
APPROVAL OF THE BOARD OF MANAGERS, EACH MANAGER AND ANY OFFICER APPOINTED
PURSUANT TO SECTION 6.1(D) IS AUTHORIZED TO ACT FOR THE COMPANY TO EFFECTUATE
ANY ACTION SO APPROVED.


 


(C)           MEETINGS OF THE BOARD OF MANAGERS.


 

(I)            THE BOARD OF MANAGERS OF THE COMPANY MAY HOLD MEETINGS, BOTH
REGULAR AND SPECIAL, EITHER WITHIN OR WITHOUT THE STATE OF DELAWARE.  MANAGERS
MAY PARTICIPATE IN SUCH MEETINGS IN PERSON OR BY TELECONFERENCE.

 

(II)           REGULAR MEETINGS OF THE BOARD OF MANAGERS SHALL BE HELD QUARTERLY

 

15

--------------------------------------------------------------------------------


 

WITHOUT NOTICE AT SUCH TIME AND AT SUCH PLACE AS SHALL FROM TIME TO TIME BE
DETERMINED BY THE BOARD OF MANAGERS.

 

(III)          SPECIAL MEETINGS OF THE BOARD OF MANAGERS MAY BE CALLED BY A
MAJORITY OF THE MANAGERS ON TWENTY-FOUR (24) HOURS’ NOTICE TO EACH MANAGER,
EITHER PERSONALLY OR BY MAIL, FACSIMILE OR CONFIRMED E-MAIL, SPECIFYING THE
TIME, DATE AND PURPOSE OF SUCH SPECIAL MEETING.

 

(IV)          MINUTES OF EACH MEETING OF THE BOARD OF MANAGERS SHALL BE RECORDED
AND MAINTAINED ALONG WITH A RECORD OF VOTES TAKEN AT EACH SUCH MEETING.

 

(V)           EACH MANAGER SHALL HAVE ONE (1) VOTE IN ALL DECISIONS OF THE BOARD
OF MANAGERS.  EXCEPT FOR THE MATTERS SET FORTH ON SCHEDULE II ATTACHED HERETO
WHICH SHALL REQUIRE THE UNANIMOUS APPROVAL OF THE MEMBERS OF THE BOARD OF
MANAGERS AND UNLESS A GREATER NUMBER IS OTHERWISE REQUIRED BY LAW, THE
CERTIFICATE OR THIS AGREEMENT, ACTION BY THE BOARD OF MANAGERS REQUIRES EITHER
(1) A RESOLUTION APPROVED BY THE AFFIRMATIVE VOTE OF AT LEAST A MAJORITY OF THE
MANAGERS PRESENT AT A MEETING OF THE BOARD OF MANAGERS WITH A QUORUM PRESENT
(BEING AT LEAST A MAJORITY OF THE MANAGERS THEN SERVING ON THE BOARD OF
MANAGERS), OR (2) A WRITTEN ACTION, SIGNED BY AT LEAST THAT NUMBER OF MANAGERS
NECESSARY TO ADOPT A RESOLUTION AT A PROPERLY CALLED MEETING ATTENDED BY ALL THE
MANAGERS ENTITLED TO VOTE ON THE MATTER.

 


(D)           OFFICERS.


 

(I)            THE BOARD OF MANAGERS MAY APPOINT OFFICERS OF THE COMPANY IN ITS
SOLE DISCRETION, WHICH OFFICERS SHALL INCLUDE A PRESIDENT, A CHIEF EXECUTIVE
OFFICER, A CHIEF FINANCIAL OFFICER, ONE OR MORE VICE PRESIDENTS (THE NUMBER
THEREOF TO BE DETERMINED BY THE BOARD OF MANAGERS), A TREASURER, A SECRETARY,
AND SUCH OTHER OFFICERS INCLUDING ONE OR MORE ASSISTANT TREASURERS AND ASSISTANT
SECRETARIES AS THE BOARD OF MANAGERS MAY DETERMINE (COLLECTIVELY, THE
“OFFICERS”).  THE MEMBERS AGREE TO CAUSE THE BOARD OF MANAGERS TO NOMINATE AND
ELECT THE FOLLOWING INDIVIDUALS AS OFFICERS OF THE COMPANY FROM THE DATE OF THIS
AGREEMENT UNTIL THEIR SUCCESSORS ARE CHOSEN AND QUALIFIED; AND ALL OFFICERS OF
THE COMPANY SHALL HOLD OFFICE UNTIL THEIR EARLIER DEATH, RESIGNATION OR REMOVAL:

 

President and Chief Executive Officer

 

Douglas B. Mackie

Vice President and Treasurer

 

Deborah A. Wensel

Vice President

 

Timothy Higgins

Vice President

 

George Lemelman

Secretary

 

Luis A. Rivera

Assistant Secretary

 

Ellen Parker Burke

 

(II)           THE BOARD OF MANAGERS MAY CHOOSE SUCH OTHER OFFICERS AND AGENTS
AS IT SHALL DEEM NECESSARY WHO SHALL HOLD THEIR OFFICES FOR SUCH TERMS AND SHALL
EXERCISE SUCH POWERS AND PERFORM SUCH DUTIES AS SHALL BE DETERMINED FROM TIME TO
TIME BY THE

 

16

--------------------------------------------------------------------------------


 

BOARD OF MANAGERS; AND ALL OFFICERS OF THE COMPANY SHALL HOLD OFFICE UNTIL THEIR
SUCCESSORS ARE CHOSEN AND QUALIFIED OR UNTIL THEIR EARLIER DEATH, RESIGNATION OR
REMOVAL.  ANY OFFICER MAY RESIGN AT ANY TIME UPON WRITTEN NOTICE TO THE COMPANY
DIRECTED TO THE BOARD OF MANAGERS AND THE SECRETARY.  SUCH RESIGNATION SHALL
TAKE EFFECT AT THE TIME SPECIFIED THEREIN, AND UNLESS OTHERWISE SPECIFIED
THEREIN NO ACCEPTANCE OF SUCH RESIGNATION SHALL BE NECESSARY TO MAKE IT
EFFECTIVE.  THE BOARD OF MANAGERS MAY REMOVE ANY OFFICER OR AGENT WITH OR
WITHOUT CAUSE AT ANY TIME BY THE AFFIRMATIVE VOTE OF A MAJORITY OF THE BOARD OF
MANAGERS.  ANY SUCH REMOVAL SHALL BE WITHOUT PREJUDICE TO THE CONTRACTUAL RIGHTS
OF SUCH OFFICER OR AGENT, IF ANY, WITH THE COMPANY, BUT THE ELECTION OF AN
OFFICER OR AGENT SHALL NOT OF ITSELF CREATE ANY CONTRACTUAL RIGHTS.  ANY VACANCY
OCCURRING IN ANY OFFICE OF THE COMPANY BY DEATH, RESIGNATION, REMOVAL OR
OTHERWISE MAY BE FILLED BY THE BOARD OF MANAGERS.  THE SALARIES OR OTHER
COMPENSATION, IF ANY, OF THE OFFICERS AND AGENTS OF THE COMPANY SHALL BE FIXED
FROM TIME TO TIME BY THE BOARD OF MANAGERS.

 

(III)          PRESIDENT.  THE PRESIDENT SHALL PRESIDE AT ALL MEETINGS OF THE
BOARD OF MANAGERS AT WHICH HE OR SHE IS PRESENT, SUBJECT TO THE POWERS OF THE
BOARD OF MANAGERS.  THE PRESIDENT SHALL EXECUTE BONDS, MORTGAGES AND OTHER
CONTRACTS, EXCEPT WHERE REQUIRED OR PERMITTED BY LAW TO BE OTHERWISE SIGNED AND
EXECUTED AND EXCEPT WHERE THE SIGNING AND EXECUTION THEREOF SHALL BE EXPRESSLY
DELEGATED BY THE BOARD OF MANAGERS TO SOME OTHER OFFICER OR AGENT OF THE
COMPANY.  THE PRESIDENT SHALL HAVE SUCH OTHER POWERS AND PERFORM SUCH OTHER
DUTIES AS MAY BE PRESCRIBED BY THE BOARD OF MANAGERS OR AS MAY BE PROVIDED IN
THIS AGREEMENT.

 

(IV)          CHIEF EXECUTIVE OFFICER.  THE CHIEF EXECUTIVE OFFICER SHALL BE THE
PRINCIPAL EXECUTIVE OFFICER OF THE COMPANY; SHALL, IN THE ABSENCE OF THE
PRESIDENT, PRESIDE AT ALL MEETINGS OF THE BOARD OF MANAGERS AT WHICH HE OR SHE
IS PRESENT; SUBJECT TO THE POWERS OF THE BOARD OF MANAGERS AND THE PRESIDENT,
SHALL HAVE GENERAL CHARGE OF THE BUSINESS, AFFAIRS AND PROPERTY OF THE COMPANY,
AND CONTROL OVER ITS OFFICERS, AGENTS AND EMPLOYEES; AND SHALL SEE THAT ALL
ORDERS AND RESOLUTIONS OF THE BOARD OF MANAGERS ARE CARRIED INTO EFFECT.  THE
CHIEF EXECUTIVE OFFICER SHALL EXECUTE BONDS, MORTGAGES AND OTHER CONTRACTS,
EXCEPT WHERE REQUIRED OR PERMITTED BY LAW TO BE OTHERWISE SIGNED AND EXECUTED
AND EXCEPT WHERE THE SIGNING AND EXECUTION THEREOF SHALL BE EXPRESSLY DELEGATED
BY THE BOARD OF MANAGERS TO SOME OTHER OFFICER OR AGENT OF THE COMPANY.  THE
CHIEF EXECUTIVE OFFICER SHALL HAVE SUCH OTHER POWERS AND PERFORM SUCH OTHER
DUTIES AS MAY BE PRESCRIBED BY THE BOARD OF MANAGERS, THE PRESIDENT OR AS MAY BE
PROVIDED IN THIS AGREEMENT.

 

(V)           CHIEF FINANCIAL OFFICER.  THE CHIEF FINANCIAL OFFICER OF THE
COMPANY SHALL, UNDER THE DIRECTION OF THE BOARD OF MANAGERS AND THE PRESIDENT,
BE RESPONSIBLE FOR ALL FINANCIAL AND ACCOUNTING MATTERS AND FOR THE DIRECTION OF
THE OFFICES OF TREASURER AND CONTROLLER.  THE CHIEF FINANCIAL OFFICER SHALL HAVE
SUCH OTHER POWERS AND PERFORM SUCH OTHER DUTIES AS MAY BE PRESCRIBED BY THE
PRESIDENT OR THE BOARD OF MANAGERS OR AS MAY BE PROVIDED BY THIS AGREEMENT.

 

(VI)          VICE PRESIDENTS.  ANY VICE PRESIDENT IN THE ORDER DETERMINED BY
THE BOARD OF MANAGERS OR BY THE PRESIDENT SHALL, IN THE ABSENCE OR DISABILITY OF
THE

 

17

--------------------------------------------------------------------------------


 

PRESIDENT, ACT WITH ALL OF THE POWERS AND BE SUBJECT TO ALL THE RESTRICTIONS OF
THE PRESIDENT.  THE VICE PRESIDENTS SHALL ALSO PERFORM SUCH OTHER DUTIES AND
HAVE SUCH OTHER POWERS AS THE BOARD OF MANAGERS, THE PRESIDENT OR THIS AGREEMENT
MAY, FROM TIME TO TIME, PRESCRIBE.

 

(VII)         SECRETARY AND THE ASSISTANT SECRETARIES.  THE SECRETARY SHALL
ATTEND ALL MEETINGS OF THE BOARD OF MANAGERS, ALL MEETINGS OF THE COMMITTEES
THEREOF AND RECORD ALL THE PROCEEDINGS OF THE MEETINGS IN A BOOK OR BOOKS TO BE
KEPT FOR THAT PURPOSE.  THE SECRETARY SHALL KEEP OR CAUSE TO BE KEPT, AT THE
PRINCIPAL OFFICE OF THE COMPANY OR AT THE SECRETARY’S OFFICE, THE RECORDS OF THE
COMPANY IN WHICH ARE CONTAINED THE NAMES OF ALL MEMBERS AND EACH SUCH MEMBER’S
RECORD ADDRESS, AND THE CLASS A PERCENTAGE INTEREST OR CLASS B PERCENTAGE
INTEREST, AS APPLICABLE, HELD BY EACH.  UNDER THE PRESIDENT’S SUPERVISION, THE
SECRETARY SHALL GIVE, OR CAUSE TO BE GIVEN, ALL NOTICES REQUIRED TO BE GIVEN BY
THIS AGREEMENT OR BY LAW; AND SHALL HAVE SUCH POWERS AND PERFORM SUCH DUTIES AS
THE BOARD OF MANAGERS, THE PRESIDENT OR THIS AGREEMENT MAY, FROM TIME TO TIME,
PRESCRIBE.  THE ASSISTANT SECRETARY, OR IF THERE BE MORE THAN ONE, THE ASSISTANT
SECRETARIES IN THE ORDER DETERMINED BY THE BOARD OF MANAGERS, SHALL, IN THE
ABSENCE OR DISABILITY OF THE SECRETARY, PERFORM THE DUTIES AND EXERCISE THE
POWERS OF THE SECRETARY AND SHALL PERFORM SUCH OTHER DUTIES AND HAVE SUCH OTHER
POWERS AS THE BOARD OF MANAGERS, THE PRESIDENT, OR SECRETARY MAY, FROM TIME TO
TIME, PRESCRIBE.

 

(VIII)        TREASURER AND ASSISTANT TREASURER.  THE TREASURER SHALL, SUBJECT
TO THE AUTHORITY OF THE CHIEF FINANCIAL OFFICER, HAVE THE CUSTODY OF THE LIMITED
LIABILITY COMPANY FUNDS AND SECURITIES; SHALL KEEP FULL AND ACCURATE ACCOUNTS OF
RECEIPTS AND DISBURSEMENTS IN BOOKS BELONGING TO THE COMPANY; SHALL DEPOSIT ALL
MONIES AND OTHER VALUABLE EFFECTS IN THE NAME AND TO THE CREDIT OF THE COMPANY
AS MAY BE ORDERED BY THE BOARD OF MANAGERS; SHALL CAUSE THE FUNDS OF THE COMPANY
TO BE DISBURSED WHEN SUCH DISBURSEMENTS HAVE BEEN DULY AUTHORIZED, TAKING PROPER
VOUCHERS FOR SUCH DISBURSEMENTS; AND SHALL RENDER TO THE PRESIDENT AND THE BOARD
OF MANAGERS, AT ITS REGULAR MEETING OR WHEN THE BOARD OF MANAGERS SO REQUIRES,
AN ACCOUNT OF THE COMPANY; AND SHALL HAVE SUCH POWERS AND PERFORM SUCH DUTIES AS
THE BOARD OF MANAGERS, THE PRESIDENT, THE CHIEF FINANCIAL OFFICER OR THIS
AGREEMENT MAY, FROM TIME TO TIME, PRESCRIBE.  THE ASSISTANT TREASURER, OR IF
THERE SHALL BE MORE THAN ONE, THE ASSISTANT TREASURERS IN THE ORDER DETERMINED
BY THE BOARD OF MANAGERS, SHALL IN THE ABSENCE OR DISABILITY OF THE TREASURER
PERFORM THE DUTIES AND EXERCISE THE POWERS OF THE TREASURER.  THE ASSISTANT
TREASURERS SHALL PERFORM SUCH OTHER DUTIES AND HAVE SUCH OTHER POWERS AS THE
BOARD OF MANAGERS, THE PRESIDENT, THE CHIEF FINANCIAL OFFICER OR TREASURER MAY,
FROM TIME TO TIME, PRESCRIBE.

 

(IX)           OTHER OFFICERS; SECURITY.  THE OTHER OFFICERS, IF ANY, OF THE
COMPANY SHALL HAVE SUCH DUTIES AND POWERS AS GENERALLY PERTAIN TO THEIR
RESPECTIVE OFFICES AND SUCH OTHER DUTIES AND POWERS AS THE BOARD OF MANAGERS
SHALL FROM TIME TO TIME DELEGATE TO EACH SUCH OFFICER.  THE BOARD OF MANAGERS
MAY REQUIRE ANY OFFICER, AGENT OR EMPLOYEE TO GIVE SECURITY, BY BOND OR
OTHERWISE, FOR THE FAITHFUL PERFORMANCE OF HIS OR HER DUTIES.

 

18

--------------------------------------------------------------------------------


 


(E)           LIMITATION ON AUTHORITY OF AND ACTION BY MEMBERS.  EXCEPT FOR A
PERSON WHO IS A MEMBER AND ALSO A MANAGER OR OFFICER, NO MEMBER SHALL BE
ENTITLED TO PARTICIPATE IN OR VOTE IN MATTERS INVOLVING THE MANAGEMENT OR
BUSINESS OF THE COMPANY, ALL SUCH AUTHORITY BEING VESTED IN THE BOARD OF
MANAGERS.  NO MEMBER SHALL HAVE AUTHORITY, EITHER EXPRESS OR IMPLIED, TO BIND
THE COMPANY.  THIS SECTION 6.1(E) SUPERCEDES ANY AUTHORITY GRANTED TO THE
MEMBERS PURSUANT TO THE ACT.  ANY MEMBER WHO TAKES ANY ACTION OR BINDS THE
COMPANY IN CONTRAVENTION OF THIS SECTION 6.1(E) SHALL BE SOLELY RESPONSIBLE FOR
ANY LOSS AND EXPENSE INCURRED BY THE COMPANY AS A RESULT OF THE UNAUTHORIZED
ACTION AND SHALL INDEMNIFY, DEFEND AND HOLD THE COMPANY, THE MANAGERS, THE
OFFICERS AND THE OTHER MEMBERS HARMLESS WITH RESPECT TO THE LOSS OR EXPENSE.


 


6.2           VOTING OR OTHER ACTIONS BY MEMBERS.


 


(A)           UNLESS OTHERWISE SPECIFIED IN THIS AGREEMENT, APPROVAL BY OR
AUTHORIZATION OF ANY ACTION WHICH REQUIRES A VOTE, CONSENT, APPROVAL OR ACTION
OF OR AN ELECTION BY A CLASS OF MEMBERS SHALL REQUIRE THE CONSENT OF MEMBERS
HOLDING IN THE AGGREGATE A MAJORITY OF THE INTEREST OF SUCH CLASS.


 


(B)           UNLESS OTHERWISE SPECIFIED BY THE ACT OR IN THIS AGREEMENT, THE
CLASS A MEMBERS SHALL HAVE THE SOLE RIGHT AND POWER TO VOTE ON ANY MATTER
SUBMITTED FOR THE APPROVAL OR CONSENT OF THE MEMBERS, AND THE CLASS B MEMBERS
SHALL HAVE NO RIGHT OR POWER TO VOTE IN RESPECT OF SUCH MATTERS; PROVIDED,
HOWEVER, THAT IF THE ACT OR OTHER APPLICABLE LAW GIVES THE CLASS B MEMBERS THE
RIGHT TO VOTE ON ANY MATTER, THEN UNLESS THE ACT OR OTHER APPLICABLE LAW
REQUIRES OTHERWISE, THE CLASS A MEMBERS AND THE CLASS B MEMBERS SHALL VOTE AS A
SINGLE CLASS.  SUCH VOTE MAY BE TAKEN AT A MEETING OF THE MEMBERS OR BY WRITTEN
CONSENT IN ACCORDANCE WITH THE PROVISIONS OF SECTION 6.2(C).


 


(C)           ANY ACTION REQUIRING THE VOTE, CONSENT, APPROVAL OR ACTION OF OR
AN ELECTION BY THE MEMBERS OR REQUIRED TO BE TAKEN AT A MEETING OF THE MEMBERS
MAY BE TAKEN WITHOUT A MEETING IF A CONSENT IN WRITING, SETTING FORTH THE ACTION
SO TAKEN, WILL BE SIGNED BY MEMBERS HOLDING AT LEAST THE PERCENTAGE OF THE
INTERESTS REQUIRED FOR SUCH APPROVAL, CONSENT OR ACTION.


 


6.3           TRANSACTIONS WITH THE COMPANY.  ANY MEMBER OR ANY AFFILIATE
THEREOF MAY LEND MONEY TO, BORROW MONEY FROM, ACT AS A SURETY, GUARANTOR OR
ENDORSER FOR, GUARANTY OR ASSUME ONE OR MORE OBLIGATIONS OF, PROVIDE COLLATERAL
FOR OR TRANSACT OTHER BUSINESS WITH THE COMPANY AND DERIVE AND RETAIN THE
PROFITS THEREFROM; PROVIDED THAT, OTHER THAN TRANSACTIONS CONTEMPLATED BY THE
MANAGEMENT AGREEMENT, (I) ANY SUCH CONTRACT, TRANSACTION, DEALING OR AGREEMENT
IS APPROVED BY THE BOARD OF MANAGERS AND (II) SUCH MEMBER OR AFFILIATE HAS MADE
FULL AND ADEQUATE DISCLOSURE TO THE BOARD OF MANAGERS WITH RESPECT TO ALL
REASONABLY APPLICABLE INFORMATION ABOUT SUCH TRANSACTIONS OR DEALINGS WITH THE
COMPANY.  THE VALIDITY OF ANY SUCH TRANSACTION OR DEALING OR ANY PAYMENT OR
PROFIT RELATED THERETO OR DERIVED THEREFROM SHALL NOT BE AFFECTED BY ANY
RELATIONSHIP BETWEEN THE COMPANY AND SUCH MEMBER OR ANY OF ITS AFFILIATES.  IN
ANY OF THESE CASES, DEALINGS AND UNDERTAKINGS BETWEEN THE COMPANY AND ANY
AFFILIATE, MEMBER OR AFFILIATE OF A MEMBER MAY OR MAY NOT BE AT ARM’S LENGTH AND
ON COMMERCIALLY REASONABLE TERMS.

 

19

--------------------------------------------------------------------------------


 


6.4           LIMITED LIABILITY.


 


(A)           EXCEPT AS OTHERWISE PROVIDED BY THE ACT OR IN THIS AGREEMENT, THE
DEBTS, OBLIGATIONS AND LIABILITIES OF THE COMPANY, WHETHER ARISING IN CONTRACT,
TORT OR OTHERWISE, SHALL BE SOLELY THE DEBTS, OBLIGATIONS AND LIABILITIES OF THE
COMPANY, AND NO MANAGER, OFFICER OR MEMBER (OR ANY AFFILIATE OF A MANAGER,
OFFICER OR MEMBER) SHALL BE OBLIGATED PERSONALLY FOR ANY SUCH DEBT, OBLIGATION
OR LIABILITY OF THE COMPANY SOLELY BY REASON OF BEING A MANAGER, OFFICER OR
MEMBER OF THE COMPANY.


 


(B)           TO THE EXTENT THAT AT LAW OR IN EQUITY, A PARTY SHALL HAVE DUTIES
(INCLUDING FIDUCIARY DUTIES) AND LIABILITIES TO THE COMPANY OR THE MEMBERS, SUCH
DUTIES AND LIABILITIES MAY BE RESTRICTED BY PROVISIONS OF THIS AGREEMENT.


 


(C)           TO THE FULLEST EXTENT PERMITTED UNDER THE ACT, THE DELAWARE
GENERAL CORPORATION LAW OR ANY OTHER APPLICABLE LAW AS CURRENTLY OR HEREAFTER IN
EFFECT, NONE OF THE BOARD OF MANAGERS OR ANY MANAGER, OFFICER OR ANY AFFILIATE
OF ANY THEREOF SHALL BE PERSONALLY LIABLE, RESPONSIBLE OR ACCOUNTABLE IN DAMAGES
OR OTHERWISE TO THE COMPANY OR ANY OF ITS MEMBERS FOR OR WITH RESPECT TO ANY
ACTION TAKEN OR FAILURE TO ACT ON BEHALF OF THE COMPANY WITHIN THE SCOPE OF THE
AUTHORITY CONFERRED ON SUCH PARTY BY THIS AGREEMENT OR BY LAW.  IN ADDITION TO,
AND NOT BY WAY OF LIMITATION OF, THE PRECEDING SENTENCE, NONE OF THE BOARD OF
MANAGERS OR ANY MANAGER, OFFICER OR ANY AFFILIATE OF ANY THEREOF SHALL BE LIABLE
TO THE COMPANY OR ITS MEMBERS FOR MONETARY DAMAGES FOR BREACH OF FIDUCIARY DUTY
AS A MANAGER OR OFFICER, EXCEPT FOR LIABILITY FOR ACTS OR OMISSIONS NOT IN GOOD
FAITH OR WHICH INVOLVE GROSS NEGLIGENCE, INTENTIONAL MISCONDUCT OR A KNOWING
VIOLATION OF LAW.  ANY REPEAL OR MODIFICATION OF THIS SECTION 6.4 SHALL NOT
ADVERSELY AFFECT ANY RIGHT OR PROTECTION OF ANY MEMBER EXISTING PRIOR TO SUCH
REPEAL OR MODIFICATION.


 


(D)           THE BOARD OF MANAGERS AND EACH MEMBER, MANAGER AND OFFICER SHALL
BE FULLY PROTECTED IN RELYING IN GOOD FAITH UPON THE RECORDS OF THE COMPANY AND
UPON SUCH INFORMATION, OPINIONS, REPORTS OR STATEMENTS PRESENTED TO THE COMPANY
BY ANY PERSON AS TO THE MATTERS THE BOARD OF MANAGERS OR SUCH MEMBER, MANAGER OR
OFFICER REASONABLY BELIEVES ARE WITHIN SUCH OTHER PERSON’S PROFESSIONAL OR
EXPERT COMPETENCE AND WHO HAS BEEN SELECTED WITH REASONABLE CARE BY OR ON BEHALF
OF THE COMPANY, INCLUDING INFORMATION, OPINIONS, REPORTS OR STATEMENTS AS TO THE
VALUE AND AMOUNT OF THE ASSETS, LIABILITIES, PROFITS, LOSSES OR NET CASH FLOW OR
ANY OTHER FACTS PERTINENT TO THE EXISTENCE AND AMOUNT OF ASSETS FROM WHICH
DISTRIBUTIONS TO THE MEMBER MIGHT PROPERLY BE PAID.


 


6.5           INDEMNIFICATION.


 


(A)           EACH PERSON WHO WAS OR IS MADE A PARTY OR IS THREATENED TO BE MADE
A PARTY TO OR IS INVOLVED IN ANY ACTION, SUIT OR PROCEEDING, WHETHER CIVIL,
CRIMINAL, ADMINISTRATIVE OR INVESTIGATIVE (HEREINAFTER, A “PROCEEDING”), BY
REASON OF THE FACT THAT SUCH PERSON, IS OR WAS A MEMBER, MANAGER OR OFFICER OF
THE COMPANY, OR IS OR WAS SERVING AT THE REQUEST OF THE COMPANY AS A MANAGER,
DIRECTOR, OFFICER, EMPLOYEE, FIDUCIARY, OR AGENT OF ANOTHER LIMITED LIABILITY
COMPANY OR OF A CORPORATION, PARTNERSHIP, JOINT VENTURE, TRUST OR OTHER
ENTERPRISE, INCLUDING SERVICE WITH RESPECT TO AN EMPLOYEE BENEFIT PLAN (EACH
HEREINAFTER AND “INDEMNITEE”) AND WHETHER THE BASIS OF SUCH PROCEEDING IS
ALLEGED ACTION IN AN OFFICIAL CAPACITY AS A MEMBER, MANAGER, DIRECTOR, OFFICER,
EMPLOYEE OR AGENT OR IN ANY OTHER CAPACITY WHILE SERVING AS A MEMBER, MANAGER,
DIRECTOR, OFFICER, EMPLOYEE OR AGENT, SHALL BE INDEMNIFIED AND HELD HARMLESS BY
THE COMPANY TO THE FULLEST

 

20

--------------------------------------------------------------------------------


 


EXTENT WHICH IT IS EMPOWERED TO DO SO UNLESS PROHIBITED FROM DOING SO BY THE
ACT, AS THE SAME EXISTS OR MAY HEREAFTER BE AMENDED (BUT, IN THE CASE OF ANY
SUCH AMENDMENT, ONLY TO THE EXTENT THAT SUCH AMENDMENT PERMITS THE COMPANY TO
PROVIDE BROADER INDEMNIFICATION RIGHTS THAN SAID LAW PERMITTED THE COMPANY TO
PROVIDE PRIOR TO SUCH AMENDMENT) AGAINST ALL EXPENSE, LIABILITY AND LOSS
(INCLUDING ATTORNEYS’ FEES ACTUALLY AND REASONABLY INCURRED BY SUCH PERSON AND
JUDGMENTS, FINES AND AMOUNTS PAID IN SETTLEMENT IN CONNECTION WITH SUCH
PROCEEDING) AND SUCH INDEMNIFICATION SHALL INURE TO THE BENEFIT OF SUCH
INDEMNITEE’S HEIRS, EXECUTORS AND ADMINISTRATORS; PROVIDED, HOWEVER, THAT,
EXCEPT AS PROVIDED IN SECTION 6.5(B), THE COMPANY SHALL INDEMNIFY ANY SUCH
PERSON SEEKING INDEMNIFICATION IN CONNECTION WITH A PROCEEDING (OR PART THEREOF)
INITIATED BY SUCH PERSON ONLY IF SUCH PROCEEDING (OR PART THEREOF) WAS
AUTHORIZED BY THE BOARD OF MANAGERS OF THE COMPANY.  THE RIGHT TO
INDEMNIFICATION CONFERRED IN THIS SECTION 6.5 SHALL BE A CONTRACT RIGHT AND,
SUBJECT TO SECTIONS 6.5(B) AND 6.5(E), SHALL INCLUDE THE RIGHT TO BE PAID BY THE
COMPANY THE EXPENSES INCURRED IN DEFENDING ANY SUCH PROCEEDING IN ADVANCE OF ITS
FINAL DISPOSITION.  THE COMPANY MAY, BY ACTION OF THE BOARD OF MANAGERS, PROVIDE
INDEMNIFICATION TO EMPLOYEES AND AGENTS OF THE COMPANY WITH THE SAME SCOPE AND
EFFECT AS THE FOREGOING INDEMNIFICATION OF MEMBERS, MANAGERS AND OFFICERS.


 


(B)           ANY INDEMNIFICATION OF A MANAGER OR OFFICER OF THE COMPANY UNDER
SECTION 6.5(A) OR ADVANCE OF EXPENSES UNDER SECTION 6.5(E) SHALL BE MADE
PROMPTLY, AND IN ANY EVENT WITHIN THIRTY (30) DAYS, UPON THE WRITTEN REQUEST OF
THE MEMBER, MANAGER OR OFFICER; PROVIDED, HOWEVER, THAT NO PAYMENT OF ANY
INDEMNIFICATION CLAIMS SHALL BE MADE PRIOR TO THE APPROVAL OF SUCH PAYMENT BY
THE BOARD OF MANAGERS.  IF A DETERMINATION BY THE COMPANY THAT THE MEMBER,
MANAGER OR OFFICER IS ENTITLED TO INDEMNIFICATION PURSUANT TO THIS SECTION 6.5
IS REQUIRED, AND THE COMPANY FAILS TO RESPOND WITHIN SIXTY (60) DAYS TO A
WRITTEN REQUEST FOR INDEMNITY, THE COMPANY SHALL BE DEEMED TO HAVE APPROVED THE
REQUEST.  IF THE COMPANY DENIES A WRITTEN REQUEST FOR INDEMNIFICATION OR
ADVANCING OF EXPENSES, IN WHOLE OR IN PART, OR IF PAYMENT IN FULL PURSUANT TO
SUCH REQUEST IS NOT MADE WITHIN THIRTY (30) DAYS, THE RIGHT TO INDEMNIFICATION
OR ADVANCES AS GRANTED BY THIS SECTION 6.5 SHALL BE ENFORCEABLE BY THE MEMBER,
MANAGER OR OFFICER IN ANY COURT OF COMPETENT JURISDICTION.  SUCH PERSON’S COSTS
AND EXPENSES INCURRED IN CONNECTION WITH SUCCESSFULLY ESTABLISHING HIS, HER OR
ITS RIGHT TO INDEMNIFICATION, IN WHOLE OR IN PART, IN ANY SUCH ACTION SHALL ALSO
BE INDEMNIFIED BY THE COMPANY.  IF SHALL BE A DEFENSE TO ANY SUCH ACTION (OTHER
THAN AN ACTION BROUGHT TO ENFORCE A CLAIM FOR EXPENSES INCURRED IN DEFENDING ANY
PROCEEDING IN ADVANCE OF ITS FINAL DISPOSITION WHERE THE REQUIRED UNDERTAKING,
IF ANY, HAS BEEN TENDERED TO THE COMPANY) THAT THE CLAIMANT HAS NOT MET THE
STANDARDS OF CONDUCT WHICH MAKE IT PERMISSIBLE UNDER THE ACT FOR THE COMPANY TO
INDEMNIFY THE CLAIMANT FOR THE AMOUNT CLAIMED, BUT THE BURDEN OF SUCH DEFENSE
SHALL BE ON THE COMPANY.  NEITHER THE FAILURE OF THE COMPANY (INCLUDING ITS
BOARD OF MANAGERS, INDEPENDENT LEGAL COUNSEL, OR ITS MEMBERS) TO HAVE MADE A
DETERMINATION PRIOR TO THE COMMENCEMENT OF SUCH ACTION THAT INDEMNIFICATION OF
THE CLAIMANT IS PROPER IN THE CIRCUMSTANCES BECAUSE HE, SHE OR IT HAS MET THE
APPLICABLE STANDARD OF CONDUCT SET FORTH IN THE ACT, NOR AN ACTUAL DETERMINATION
BY THE COMPANY (INCLUDING ITS BOARD OF MANAGERS, INDEPENDENT LEGAL COUNSEL, OR
THE MEMBERS) THAT THE CLAIMANT HAS NOT MET SUCH APPLICABLE STANDARD OF CONDUCT,
SHALL BE A DEFENSE TO THE ACTION OR CREATE A PRESUMPTION THAT THE CLAIMANT HAS
NOT MET THE APPLICABLE STANDARD OF CONDUCT.


 


(C)           THE RIGHTS TO INDEMNIFICATION AND THE PAYMENT OF EXPENSES INCURRED
IN DEFENDING A PROCEEDING IN ADVANCE OF ITS FINAL DISPOSITION CONFERRED IN THIS
SECTION 6.5 SHALL NOT BE EXCLUSIVE OF ANY OTHER RIGHT WHICH ANY PERSON MAY HAVE
OR HEREAFTER ACQUIRE UNDER ANY

 

21

--------------------------------------------------------------------------------


 


STATUTE, PROVISION OF THE CERTIFICATE, THIS AGREEMENT, AGREEMENT, VOTE OF THE
MEMBERS OR DISINTERESTED MANAGERS OR OTHERWISE.


 


(D)           THE COMPANY MAY PURCHASE AND MAINTAIN INSURANCE ON ITS OWN BEHALF
OR ON BEHALF OF ANY PERSON WHO IS OR WAS A MANAGER, OFFICER, EMPLOYEE, FIDUCIARY
OR AGENT OF THE COMPANY, OR IS OR WAS SERVING AT THE REQUEST OF THE COMPANY AS A
MANAGER, DIRECTOR, OFFICER, EMPLOYEE OR AGENT OF ANOTHER LIMITED LIABILITY
COMPANY, CORPORATION, PARTNERSHIP, JOINT VENTURE, TRUST OR OTHER ENTERPRISE
AGAINST ANY EXPENSE, LIABILITY OR LOSS ASSERTED AGAINST HIM OR HER IN ANY SUCH
CAPACITY, OR ARISING OUT OF HIS OR HER STATUS AS SUCH, WHETHER OR NOT THE
COMPANY WOULD HAVE THE POWER TO INDEMNIFY SUCH PERSON AGAINST SUCH EXPENSE,
LIABILITY OR LOSS UNDER THIS SECTION 6.5.


 


(E)           UNLESS OTHERWISE DETERMINED BY THE BOARD OF MANAGERS IN A SPECIFIC
CASE, EXPENSES INCURRED BY ANY PERSON DESCRIBED IN SECTION 6.5(A) IN DEFENDING A
PROCEEDING SHALL BE PAID BY THE COMPANY IN ADVANCE OF SUCH PROCEEDING’S FINAL
DISPOSITION UPON RECEIPT OF AN UNDERTAKING BY OR ON BEHALF OF THE MEMBER,
MANAGER OR OFFICER TO REPAY SUCH AMOUNT IF IT SHALL ULTIMATELY BE DETERMINED
THAT SUCH INDEMNITEE IS NOT ENTITLED TO BE INDEMNIFIED BY THE COMPANY.  SUCH
EXPENSES INCURRED BY OTHER EMPLOYEES AND AGENTS MAY BE SO PAID UPON SUCH TERMS
AND CONDITIONS, IF ANY, AS THE BOARD OF MANAGERS DEEMS APPROPRIATE.


 


(F)            FOR PURPOSES OF THIS SECTION 6.5, REFERENCES TO “THE COMPANY”
SHALL INCLUDE, IN ADDITION TO THE RESULTING COMPANY, ANY CONSTITUENT COMPANY
(INCLUDING ANY CONSTITUENT OF A CONSTITUENT) ABSORBED IN A CONSOLIDATION OR
MERGER WHICH, IF ITS SEPARATE EXISTENCE HAD CONTINUED, WOULD HAVE HAD POWER AND
AUTHORITY TO INDEMNIFY ITS MEMBERS, MANAGERS, DIRECTORS, OFFICERS, AND EMPLOYEES
OR AGENTS, SO THAT ANY PERSON WHO IS OR WAS A MEMBER, MANAGER, DIRECTOR,
OFFICER, EMPLOYEE OR AGENT OF SUCH CONSTITUENT COMPANY, OR IS OR WAS SERVING AT
THE REQUEST OF SUCH CONSTITUENT COMPANY AS A MEMBER, MANAGER, DIRECTOR, OFFICER,
EMPLOYEE OR AGENT OF ANOTHER LIMITED LIABILITY COMPANY, CORPORATION,
PARTNERSHIP, JOINT VENTURE, TRUST OR OTHER ENTERPRISE, SHALL STAND IN THE SAME
POSITION UNDER THIS SECTION 6.5 WITH RESPECT TO THE RESULTING OR SURVIVING
COMPANY AS HE, SHE OR IT WOULD HAVE WITH RESPECT TO SUCH CONSTITUENT COMPANY IF
ITS SEPARATE EXISTENCE HAD CONTINUED.

 


ARTICLE VII
BOOKS AND RECORDS


 


7.1           BOOKS AND RECORDS; INSPECTION BY MEMBERS.  THE BOARD OF MANAGERS
SHALL KEEP (OR CAUSE TO BE KEPT) PROPER AND USUAL BOOKS AND RECORDS PERTAINING
TO THE BUSINESS OF THE COMPANY.  THE BOOKS AND RECORDS OF THE COMPANY SHALL BE
KEPT AT THE PRINCIPAL OFFICE OF THE COMPANY OR AT SUCH OTHER PLACES, WITHIN OR
WITHOUT THE STATE OF DELAWARE, AS THE BOARD OF MANAGERS SHALL FROM TIME TO TIME
DETERMINE.  AS PROVIDED BY THE ACT, ANY MEMBER OR MANAGER OF RECORD SHALL HAVE
THE RIGHT TO EXAMINE, AT ANY REASONABLE TIME OR TIMES FOR ALL PURPOSES, THE
BOOKS AND RECORDS OF ACCOUNT, MINUTES AND RECORDS OF THE COMPANY AND TO MAKE
COPIES THEREOF.  SUCH INSPECTION MAY BE MADE BY ANY AGENT OR ATTORNEY OF THE
MEMBER OR MANAGER, AS APPLICABLE.

 

22

--------------------------------------------------------------------------------


 


7.2           TAX MATTERS.

 


(A)           UNLESS OTHERWISE PROVIDED HEREIN, ALL ELECTIONS AND DECISIONS
REQUIRED OR PERMITTED TO BE MADE BY THE COMPANY UNDER ANY APPLICABLE TAX LAW
SHALL BE MADE BY THE BOARD OF MANAGERS (INCLUDING THE ELECTION UNDER CODE
SECTION 6231(A)(1)(B)(II) TO HAVE CODE SECTION 6231(A)(1)(B)(I) NOT TO APPLY
(THE “TEFRA PARTNERSHIP ELECTION”)).  THE BOARD OF MANAGERS SHALL CAUSE TO BE
PREPARED AND FILED ALL NECESSARY FEDERAL, STATE AND LOCAL INCOME TAX RETURNS ON
A TIMELY BASIS.    EACH MEMBER SHALL FURNISH TO THE COMPANY ALL PERTINENT
INFORMATION IN ITS POSSESSION RELATING TO COMPANY OPERATIONS THAT IS NECESSARY
TO ENABLE THE COMPANY’S INCOME TAX RETURNS TO BE PREPARED AND FILED.  ANY
BALANCE SHEET AND CAPITAL ACCOUNT INCLUDED IN THE PREPARATION OF THE COMPANY’S
FEDERAL INCOME TAX RETURN (AND TO THE EXTENT APPLICABLE, ANY STATE INCOME TAX
RETURN) WILL BE BASED UPON THE COMPANY’S METHOD OF ACCOUNTING AND PRINCIPLES
UNDER FEDERAL INCOME TAX LAW, RATHER THAN GAAP, CAPITAL ACCOUNT OR OTHER
PRINCIPLES.


 


(B)           IF THE TEFRA PARTNERSHIP ELECTION IS MADE, THEN FOR ANY APPLICABLE
COMPANY TAXABLE YEAR, NASDI HOLDINGS IS HEREBY DESIGNATED THE INITIAL TAX
MATTERS PARTNER FOR THE COMPANY WITHIN THE MEANING OF CODE
SECTION 6231(A)(7) (THE “TAX MATTERS PARTNER”); PROVIDED, HOWEVER, (I) IN
EXERCISING ITS AUTHORITY AS TAX MATTERS PARTNER, THE TAX MATTERS PARTNER WILL BE
LIMITED BY THE PROVISIONS OF THIS AGREEMENT AFFECTING TAX ASPECTS OF THE
COMPANY; AND (II) THE TAX MATTERS PARTNER WILL GIVE PROMPT NOTICE TO THE BOARD
OF MANAGERS OF THE RECEIPT OF ANY WRITTEN NOTICE THAT THE SERVICE OR ANY STATE
OR LOCAL TAXING AUTHORITY INTENDS TO EXAMINE THE COMPANY INCOME TAX RETURNS FOR
ANY YEAR, THE RECEIPT OF WRITTEN NOTICE OF THE BEGINNING OF AN ADMINISTRATIVE
PROCEEDING AT THE COMPANY LEVEL RELATING TO THE COMPANY UNDER CODE SECTION 6223,
THE RECEIPT OF WRITTEN NOTICE OF THE FINAL PARTNERSHIP ADMINISTRATIVE ADJUSTMENT
RELATING TO THE COMPANY PURSUANT TO CODE SECTION 6223, AND THE RECEIPT OF ANY
REQUEST FROM THE SERVICE FOR WAIVER OF ANY APPLICABLE STATUTE OF LIMITATIONS
WITH RESPECT TO THE FILING OF ANY TAX RETURN BY THE COMPANY.


 


(C)           EACH MEMBER ACKNOWLEDGES THAT THIS AGREEMENT CREATES A PARTNERSHIP
FOR FEDERAL AND STATE INCOME TAX PURPOSES, AND HEREBY AGREES NOT TO ELECT UNDER
CODE SECTION 761 OR APPLICABLE STATE LAW TO BE EXCLUDED FROM THE APPLICATION OF
SUBCHAPTER K OF CHAPTER 1 OF SUBTITLE A OF THE CODE OR ANY SIMILAR STATE STATUTE
APPLICABLE TO THE COMPANY.


 


(D)           NO MEMBER, MANAGER, OFFICER, AGENT OR EMPLOYEE OF THE COMPANY MAY
FILE SERVICE FORM 8832 (OR SUCH ALTERNATIVE OR SUCCESSOR FORM) TO ELECT TO HAVE
THE COMPANY BE CLASSIFIED AS A CORPORATION FOR FEDERAL INCOME TAX PURPOSES, IN
ACCORDANCE WITH REGULATIONS SECTION 301.7701-3 WITHOUT THE PRIOR WRITTEN CONSENT
OF EACH OF THE MEMBERS.  UNLESS AND UNTIL THE MEMBERS ELECT TO FILE SUCH FORM
ELECTING TO HAVE THE COMPANY BE CLASSIFIED AS A CORPORATION FOR FEDERAL INCOME
TAX PURPOSES, THE MEMBERS SHALL TAKE SUCH OTHER ACTION AS MAY BE NECESSARY OR
REQUIRED (AND PERMITTED UNDER THE TERMS OF THIS AGREEMENT) TO MAINTAIN THE
STATUS OF THE COMPANY AS A PARTNERSHIP FOR FEDERAL INCOME TAX PURPOSES.


 


7.3           FINANCIAL RECORDS.  ALL FINANCIAL RECORDS SHALL BE MAINTAINED AND
REPORTED USING GAAP, EXCEPT AS SET FORTH IN SECTION 7.2(A).


 


7.4           FISCAL YEAR.  THE FISCAL YEAR OF THE COMPANY SHALL BEGIN ON THE
FIRST DAY OF JANUARY AND END ON THE LAST DAY OF DECEMBER EACH YEAR, UNLESS
OTHERWISE DETERMINED BY THE BOARD OF MANAGERS.

 

23

--------------------------------------------------------------------------------



 


7.5           DEPOSITS.  ALL FUNDS OF THE COMPANY SHALL BE DEPOSITED IN AN
ACCOUNT OR ACCOUNTS IN SUCH BANKS, TRUST COMPANIES OR OTHER DEPOSITORIES AS THE
BOARD OF MANAGERS MAY SELECT.


 


7.6           CHECKS, DRAFTS, ETC..  ALL CHECKS, DRAFTS OR OTHER ORDERS FOR THE
PAYMENT OF MONEY SHALL BE SIGNED (I) BY AND OFFICER OR (II) BY THOSE PERSONS
SPECIFICALLY AUTHORIZED FROM TIME TO TIME BY THE BOARD OF MANAGERS.


 


7.7           ACCOUNTANT.  AN ACCOUNTANT(S) MAY BE SELECTED FROM TIME TO TIME BY
THE BOARD OF MANAGERS TO PERFORM SUCH TAX AND ACCOUNTING SERVICES AS MAY FROM
TIME TO TIME BE REQUIRED.


 


7.8           LEGAL COUNSEL.  ONE OR MORE ATTORNEY(S) AT LAW MAY BE SELECTED
FROM TIME TO TIME BY THE BOARD OF MANAGERS TO REVIEW THE LEGAL AFFAIRS OF THE
COMPANY AND TO PERFORM SUCH OTHER SERVICES AS MAY BE REQUIRED AND TO REPORT TO
THE BOARD OF MANAGERS WITH RESPECT THERETO.


 


ARTICLE VIII
TRANSFER OR ASSIGNMENT OF INTERESTS


 


8.1           RESTRICTIONS ON TRANSFER; CERTAIN REPRESENTATIONS AND WARRANTIES.


 


(A)           UNLESS A TRANSFER OF ALL OR ANY PORTION OF AN INTEREST IS MADE IN
ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT, SUCH TRANSFER SHALL NOT BE
VALID OR HAVE ANY FORCE OR EFFECT.


 


(B)           EACH MEMBER REPRESENTS AND WARRANTS TO THE COMPANY THAT SUCH
MEMBER HAS ACQUIRED HIS, HER OR ITS INTEREST SOLELY FOR SUCH MEMBER’S OWN
ACCOUNT AND NOT WITH A VIEW TO, OR FOR RESALE IN CONNECTION WITH, THE
DISTRIBUTION OR OTHER DISPOSITION THEREOF, AND THAT THE PROVISIONS OF THIS
AGREEMENT AND ANY TRANSFER OF SUCH INTEREST WILL BE MADE ONLY IN COMPLIANCE WITH
ALL APPLICABLE FEDERAL AND STATE SECURITIES LAWS.


 


8.2           CERTAIN PERMITTED TRANSFERS.  NOTWITHSTANDING ANYTHING CONTAINED
IN THIS AGREEMENT TO THE CONTRARY, INTERESTS MAY BE TRANSFERRED, SUBJECT TO THIS
ARTICLE VIII, INCLUDING THE LAST PARAGRAPH OF THIS SECTION 8.2, AS FOLLOWS:


 


(A)           BY BERARDI TO ANY MEMBER OF HIS FAMILY;


 


(B)           BERARDI OR ANY PERMITTED TRANSFEREE THEREOF MAY TRANSFER HIS, HER
OR ITS INTEREST, AS APPLICABLE, TO ANY CORPORATION, LIMITED LIABILITY COMPANY,
TRUST OR PARTNERSHIP (INCLUDING, WITHOUT LIMITATION, A FAMILY LIMITED
PARTNERSHIP) WHICH BERARDI OR ANY MEMBER OF HIS FAMILY, OR SUCH PERMITTED
TRANSFEREE, (I) OWNS, DIRECTLY OR INDIRECTLY, ALL OF THE EQUITY INTEREST IN SUCH
ENTITY, AND (II) HAS SOLELY VOTING POWER WITH RESPECT THERETO;


 


(C)           UPON TERMINATION OF ANY TRUST OR A TRUST OR CUSTODIANSHIP UNDER
THE UNIFORM GIFTS TO MINORS ACT, BY A TRUSTEE OR CUSTODIAN TO THE PERSON OR
PERSONS WHO, IN ACCORDANCE WITH THE TERMS OF SUCH TRUST OR CUSTODIANSHIP, ARE
ENTITLED TO RECEIVE THE INTEREST HELD IN TRUST OR CUSTODY;


 


(D)           NASDI HOLDINGS MAY TRANSFER ITS INTEREST TO ANY PERSON WHICH IS AN
AFFILIATE, AND WITHOUT LIMITING THE FOREGOING A CHANGE IN CONTROL SHALL NOT
CONSTITUTE A TRANSFER;

 

24

--------------------------------------------------------------------------------



 


(E)           BY A MEMBER OR BY A PERMITTED TRANSFEREE TO ANY PERSON PROVIDED
THE PRIOR APPROVAL OF A MAJORITY OF THE DISINTERESTED MEMBERS OF THE BOARD OF
MANAGERS TO ANY SUCH TRANSFER IS OBTAINED BY THE PROPOSED TRANSFER; OR


 


(F)            FROM THE TRANSFEROR TO THE COMPANY; OR


 


(G)           ANY TRANSFER OF AN INTEREST (WHETHER A CLASS A INTEREST AND/OR A
CLASS B INTEREST) HELD BY THE INITIAL CLASS A MEMBER.


 

Any Interest permitted to be Transferred by this Section 8.2 shall remain
subject thereafter to the restrictions on Transfer contained in this Agreement
and, as a condition to any such Transfer, each Transferee thereof (a “Permitted
Transferee”) shall be required to execute and deliver to the Company a properly
completed Supplement to this Agreement and agree to become a party to this
Agreement and be bound by the provisions of this Agreement, and deliver such
other documents, instruments and certificates as the Company may reasonably
request in order that the Company may be satisfied that the foregoing
requirements have been satisfied.

 


8.3           DRAG-ALONG.  IN THE EVENT NASDI HOLDINGS PROPOSES TO ENTER INTO A
SALE TRANSACTION AND, IF BERARDI OR ANY PERMITTED TRANSFEREE THEREOF WERE TO
PARTICIPATE IN THE SALE TRANSACTION, THE CONSUMMATION OF THE SALE TRANSACTION
WOULD RESULT IN BERARDI OR SUCH PERMITTED TRANSFEREE RECEIVING CONSIDERATION
THEREFROM OF AN AMOUNT EQUAL TO OR GREATER THAN $1,500,000, THEN IF NASDI
HOLDINGS REQUESTS IN WRITING THAT BERARDI OR SUCH PERMITTED TRANSFEREE
PARTICIPATES IN THE SALE TRANSACTION, BERARDI OR SUCH PERMITTED TRANSFEREE SHALL
PARTICIPATE AND VOTE IN FAVOR OF SUCH SALE TRANSACTION, NOT EXERCISE ANY
APPRAISAL/DISSENTERS RIGHTS WITH RESPECT TO THE SALE TRANSACTION, TENDER HIS,
HER OR ITS CLASS B INTEREST IN EXCHANGE FOR THE CONSIDERATION, IF APPROPRIATE,
AND OTHERWISE COOPERATE IN ALL RESPECTS TO IMPLEMENT AND EFFECT THE SALE
TRANSACTION INCLUDING, WITHOUT LIMITATION, THE EXECUTION OF ALL APPROPRIATE
CUSTOMARY DOCUMENTS.


 


8.4           TAG ALONG.  IN THE EVENT NASDI HOLDINGS PROPOSES TO SELL ANY OF
ITS INTEREST REPRESENTING AT LEAST 20% OF THE THEN TOTAL INTERESTS OF ALL
MEMBERS TO A THIRD PARTY, NASDI HOLDINGS COVENANTS AND AGREES TO PERMIT BERARDI
OR ANY PERMITTED TRANSFEREE THEREOF TO PARTICIPATE IN SUCH TRANSACTION ON A PRO
RATA BASIS (AS THE OTHER CLASS B INTERESTS) IF BERARDI OR SUCH PERMITTED
TRANSFEREE SO ELECTS BY WRITTEN NOTICE DELIVERED TO NASDI HOLDINGS WITHIN TEN
(10) DAYS AFTER NASDI HOLDINGS GIVES BERARDI OR SUCH PERMITTED TRANSFEREE NOTICE
OF SUCH TRANSACTION.  IF BERARDI OR SUCH PERMITTED TRANSFEREE ELECTS TO
PARTICIPATE, HE, SHE OR IT SHALL VOTE IN FAVOR OF SUCH SALE TRANSACTION, NOT
EXERCISE ANY APPRAISAL/DISSENTERS RIGHTS WITH RESPECT TO THE SALE TRANSACTION,
TENDER HIS, HER OR ITS CLASS B INTEREST IN EXCHANGE FOR THE CONSIDERATION, IF
APPROPRIATE, AND OTHERWISE COOPERATE IN ALL RESPECTS TO IMPLEMENT AND EFFECT THE
SALE TRANSACTION INCLUDING, WITHOUT LIMITATION, THE EXECUTION OF ALL APPROPRIATE
CUSTOMARY DOCUMENTS.


 


8.5           CALL OPTIONS.


 


(A)           UPON THE OCCURRENCE OF ANY OF THE FOLLOWING EVENTS (“CALL
EVENTS”): (I) THE VOLUNTARY TERMINATION BY BERARDI OF HIS EMPLOYMENT WITH NASDI
HOLDINGS (INCLUDING BERARDI’S ELECTION NOT TO RENEW THE TERM OF HIS EMPLOYMENT
UNDER THE EMPLOYMENT AGREEMENT) OR THE TERMINATION FOR CAUSE BY NASDI HOLDINGS
OF BERARDI’S EMPLOYMENT WITH NASDI HOLDINGS, (II) THE TERMINATION OF BERARDI’S
EMPLOYMENT WITH NASDI HOLDINGS FOR ANY REASON OTHER THAN AS SET

 

25

--------------------------------------------------------------------------------



 


FORTH IN THE PRECEDING CLAUSE (I), (III) A CHANGE OF CONTROL OF GLD CORPORATION,
OR (IV) FOR ANY REASON AFTER DECEMBER 31, 2010, GLD CORPORATION SHALL HAVE THE
OPTION TO PURCHASE ALL (BUT NOT LESS THAN ALL) OF THE INTEREST OWNED BY BERARDI
(OR ANY PERMITTED TRANSFEREE THEREOF), ALL IN THE MANNER, FOR THE APPLICABLE
PURCHASE PRICE SET FORTH IN SECTION 8.5(C).


 


(B)           THE OPTION OF GLD CORPORATION UNDER SECTION 8.5(A) SHALL BE
EXERCISABLE BY SERVICE OF WRITTEN NOTICES UPON BERARDI (OR ANY PERMITTED
TRANSFEREE THEREOF) AND EACH OTHER MEMBER (I) WITH RESPECT TO AN OPTION
EXERCISED PURSUANT TO SECTION 8.5(A)(I) OR (II), WITHIN THIRTY (30) DAYS AFTER
THE TERMINATION OF BERARDI’S EMPLOYMENT WITH NASDI HOLDINGS, (II) WITH RESPECT
TO AN OPTION EXERCISED PURSUANT TO SECTION 8.5(A)(III), WITHIN THIRTY (30) DAYS
AFTER THE DATE THE CHANGE OF CONTROL IS CONSUMMATED, OR (III) WITH RESPECT TO AN
OPTION EXERCISED PURSUANT TO SECTION 8.5(A)(IV), ANY TIME AFTER DECEMBER 31,
2010.


 


(C)           THE PURCHASE PRICE FOR AN INTEREST DESCRIBED IN SECTIONS
8.5(A)(II) - 8.5(A)(IV) SHALL BE DETERMINED AS OF THE FIRST DATE OF EXERCISE OF
THE PURCHASE OPTIONS GIVING RISE TO SUCH PURCHASE AND SHALL BE EQUAL TO (I) THE
SUM OF (A) (1) THE AVERAGE ANNUAL EBITDA FOR THE PRIOR TWO YEARS OF THE COMPANY
(OR ANY PREDECESSOR THERETO), MULTIPLIED BY (2) FOUR (4), MINUS (B) THE TOTAL
INDEBTEDNESS OF THE COMPANY, MINUS (C) THE CLASS A LIQUIDATION PREFERENCE AMOUNT
(LESS THE AGGREGATE AMOUNT DISTRIBUTED AS PROVIDED IN SECTION 5.1(B)(I)),
MULTIPLIED BY (II) THE CLASS B PERCENTAGE INTEREST BEING SOLD.  THE PURCHASE
PRICE FOR AN INTEREST DESCRIBED IN SECTION 8.5(A)(I) SHALL BE DETERMINED AS OF
THE FIRST DATE OF EXERCISE OF THE PURCHASE OPTIONS GIVING RISE TO SUCH PURCHASE
SHALL BE EQUAL TO THE LESSER OF (I) $1,500,000 OR (II) AN AMOUNT EQUAL TO
(A) THE SUM OF (1) (X) THE AVERAGE ANNUAL EBITDA FOR THE PRIOR TWO YEARS OF THE
COMPANY (OR ANY PREDECESSOR THERETO), MULTIPLIED BY (Y) FOUR (4), MINUS (Z) THE
TOTAL INDEBTEDNESS OF THE COMPANY, (2) MINUS THE CLASS A LIQUIDATION PREFERENCE
AMOUNT (LESS THE AGGREGATE AMOUNT DISTRIBUTED AS PROVIDED IN SECTION 5.1(B)(I)),
MULTIPLIED BY (B) THE CLASS B PERCENTAGE INTEREST BEING SOLD.


 


ARTICLE IX
RESTRICTION ON THE RIGHT TO PURCHASE


 


9.1           RESTRICTION ON THE RIGHT TO PURCHASE.  NOTWITHSTANDING ANYTHING TO
THE CONTRARY CONTAINED IN THIS AGREEMENT, IN THE EVENT THAT GLD CORPORATION IS
VALIDLY PROHIBITED BY LAW OR CONTRACT (INCLUDING, WITHOUT LIMITATION, UNDER THE
GREAT LAKES CREDIT AGREEMENT, THE GREAT LAKES BONDING AGREEMENT AND THE GREAT
LAKES INDENTURE) FROM PURCHASING AN INTEREST (OR ANY PORTION THEREOF) SUBJECT TO
AN OPTION IT HAS EXERCISED HEREUNDER, GLD CORPORATION SHALL HAVE ONE HUNDRED
TWENTY (120) DAYS AFTER THE EXERCISE OF SUCH OPTION TO REMOVE OR OTHERWISE
REMEDY SUCH PROHIBITION BEFORE SUCH OPTION EXPIRES.


 


ARTICLE X
DISSOLUTION AND WINDING UP


 


10.1         LIQUIDATING EVENTS.  THE COMPANY SHALL DISSOLVE AND COMMENCE
WINDING UP AND LIQUIDATING ONLY UPON THE FIRST TO OCCUR OF ANY OF THE FOLLOWING
(“LIQUIDATING EVENTS”):


 


(A)           ANY TIME THERE ARE NO MEMBERS;

 

26

--------------------------------------------------------------------------------



 


(B)           THE ENTRY OF A DECREE OF JUDICIAL DISSOLUTION UNDER THE ACT OR ANY
OTHER EVENT OR CIRCUMSTANCE REQUIRING DISSOLUTION UNDER THE ACT, SUBJECT HOWEVER
TO ANY CURE FOR SUCH EVENT OR CIRCUMSTANCE AS MAY BE SET FORTH IN THE ACT; AND


 


(C)           THE SALE OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY.


 

The Members hereby agree that, notwithstanding any provision of the Act, the
Company shall not dissolve prior to the occurrence of a Liquidating Event.  The
Members further agree that in the event the Company is dissolved prior to a
Liquidating Event, the Company may be continued upon the election of the Class A
Members at such time to so continue the Company; provided, such election occurs
within thirty (30) days of the event triggering such dissolution.  An election
under this Section 10.1 shall be effected when the Class A Members holding a
majority of the Class A Interests so elect in writing or at a meeting of the
Class A Members.

 


10.2         WINDING UP.  UPON THE OCCURRENCE OF A LIQUIDATING EVENT, THE
COMPANY SHALL CONTINUE SOLELY FOR THE PURPOSE OF WINDING UP ITS AFFAIRS IN AN
ORDERLY MANNER, LIQUIDATING ITS ASSETS AND SATISFYING THE CLAIMS OF ITS
CREDITORS AND MEMBERS.  NO MANAGER, OFFICER OR MEMBER SHALL TAKE ANY ACTION THAT
IS INCONSISTENT WITH, OR NOT NECESSARY TO OR APPROPRIATE FOR, THE WINDING UP OF
THE COMPANY’S BUSINESS AND AFFAIRS.  SUCH MANAGERS AND OFFICERS AS REMAIN AFTER
THE OCCURRENCE OF A LIQUIDATING EVENT SHALL CONTINUE TO HAVE THE SAME RELATIVE
DUTIES AND AUTHORITY AS EXISTED PRIOR TO THE OCCURRENCE OF A LIQUIDATING EVENT,
SUBJECT TO THE REQUIREMENTS OF THE PRECEDING SENTENCE, AND THE BOARD OF MANAGERS
(OR, IF THERE ARE NO MANAGERS REMAINING, THE SENIOR OFFICER) SHALL HAVE THE
AUTHORITY TO DELEGATE THE DUTIES AND AUTHORITY OF ANY OFFICERS’ POSITIONS THEN
VACANT TO ANY OTHER OFFICERS.  THE SENIOR OFFICER REMAINING (OR, IN THE EVENT
THERE ARE NO OFFICERS REMAINING, ANY PERSON SELECTED BY THE CLASS A MEMBERS)
SHALL BE RESPONSIBLE FOR OVERSEEING THE WINDING UP AND DISSOLUTION OF THE
COMPANY AND SHALL TAKE FULL ACCOUNT OF THE COMPANY’S LIABILITIES AND THE
PROPERTY OF THE COMPANY SHALL BE LIQUIDATED AS PROMPTLY AS IS CONSISTENT WITH
OBTAINING THE FAIR VALUE THEREOF BUT IN ANY CASE BY THE LATER OF (X) THE END OF
THE COMPANY TAXABLE YEAR IN WHICH SUCH LIQUIDATING EVENT OCCURRED OR (Y) THE
DATE NINETY (90) DAYS AFTER SUCH LIQUIDATING EVENT OCCURRED, AND THE PROCEEDS
THEREFROM, TO THE EXTENT SUFFICIENT, SHALL BE APPLIED AND DISTRIBUTED, SUBJECT
TO ANY REASONABLE RESERVES MAINTAINED FOR CONTINGENT OR OTHER OBLIGATIONS OF THE
COMPANY, IN THE FOLLOWING ORDER:


 

(a)           first, to the satisfaction (whether by payment or the making of
reasonable provision for payment thereof) of all of the Company’s debts and
liabilities to creditors other than Members;

 

(b)           second, to the satisfaction (whether by payment or the making of
reasonable provision for payment thereof) of all of the Company’s debts and
liabilities to Members;

 

(c)           third, as provided in Section 5.1(b).

 


10.3         GROSS ASSET VALUE.  ANY DISTRIBUTION OF PROPERTY (OTHER THAN CASH)
UNDER SECTION 10.2 SHALL BE MADE BASED UPON THE GROSS ASSET VALUE (AFTER GIVING
EFFECT TO ANY ADJUSTMENTS IN ACCORDANCE WITH REGULATIONS
SECTION 1.704-1(B)(2)(IV)(F)(5)).


 


10.4         CAPITAL ACCOUNT DEFICIT RESTORATION.  NO MEMBER WILL BE OBLIGATED
TO RESTORE

 

27

--------------------------------------------------------------------------------



 


AFTER A LIQUIDATING EVENT ANY DEFICIT IN ITS CAPITAL ACCOUNT, AND NO CREDITOR OF
THE COMPANY WILL HAVE ANY RIGHT TO ENFORCE ANY OBLIGATION TO RESTORE ANY DEFICIT
CAPITAL ACCOUNT OF ANY MEMBER.


 


ARTICLE XI
AMENDMENTS


 


11.1         AMENDMENTS.  SUBJECT TO SECTION 11.2, THIS AGREEMENT MAY BE
ALTERED, AMENDED OR REPEALED, OR A NEW AGREEMENT MAY BE ADOPTED, UPON THE PRIOR
WRITTEN CONSENT OF ALL OF THE MEMBERS.


 


ARTICLE XII
MISCELLANEOUS


 


12.1         NOTICES.  ANY NOTICE OR OTHER COMMUNICATION REQUIRED OR PERMITTED
HEREUNDER SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE BEEN DULY GIVEN ON THE
DATE OF SERVICE IF SERVED PERSONALLY; THREE (3) BUSINESS DAYS AFTER THE DATE OF
MAILING, IF MAILED, BY FIRST CLASS MAIL, REGISTERED OR CERTIFIED, POSTAGE
PREPAID; ONE (1) BUSINESS DAY AFTER DELIVERY TO THE COURIER IF SENT BY PRIVATE
RECEIPT COURIER GUARANTEEING NEXT DAY DELIVERY, DELIVERY CHARGES PREPAID; AND,
IF DELIVERED BY FACSIMILE TRANSMISSION, ON THE DATE OF TRANSMISSION IF DELIVERED
PRIOR TO 4:00 P.M. CHICAGO TIME ON A BUSINESS DAY, AND, IF AFTER 4:00 P.M. ON
THE NEXT BUSINESS DAY FOLLOWING TRANSMISSION; AND IN EACH CASE, ADDRESSED TO
SUCH MEMBER AT THE ADDRESS SHOWN FOR SUCH MEMBER ON SCHEDULE I HERETO OR AT SUCH
OTHER PLACE AS THE RESPECTIVE MEMBER MAY, FROM TIME TO TIME, DESIGNATE IN A
WRITTEN NOTICE TO THE OTHER MEMBERS.  ALL COMMUNICATIONS AMONG MEMBERS IN THE
NORMAL COURSE OF THE BUSINESS OF THE COMPANY SHALL BE DEEMED SUFFICIENTLY GIVEN
IF SENT BY REGULAR MAIL, POSTAGE PREPAID.


 


12.2         BINDING EFFECT.  EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT,
EVERY COVENANT, TERM AND PROVISION OF THIS AGREEMENT SHALL BE BINDING UPON AND
INURE TO THE BENEFIT OF THE MEMBERS AND THEIR RESPECTIVE HEIRS, LEGATEES, LEGAL
REPRESENTATIVES, SUCCESSORS, TRANSFEREES AND ASSIGNS.


 


12.3         CREDITORS.  NONE OF THE PROVISIONS OF THIS AGREEMENT SHALL BE FOR
THE BENEFIT OF OR ENFORCED BY ANY CREDITOR OF THE COMPANY OR ANY MEMBER.


 


12.4         REMEDIES CUMULATIVE.  NO REMEDY HEREIN CONFERRED UPON ANY PARTY IS
INTENDED TO BE EXCLUSIVE OF ANY OTHER REMEDY, AND EACH AND EVERY SUCH REMEDY
SHALL BE CUMULATIVE AND SHALL BE IN ADDITION TO EVERY OTHER REMEDY GIVEN
HEREUNDER OR NOW OR HEREAFTER EXISTING AT LAW OR IN EQUITY OR BY STATUTE OR
OTHERWISE.  NO SINGLE OR PARTIAL EXERCISE BY ANY PARTY OF ANY RIGHT, POWER OR
REMEDY HEREUNDER SHALL PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF.


 


12.5         HEADINGS.  ARTICLE, SECTION AND OTHER HEADINGS CONTAINED IN THIS
AGREEMENT ARE FOR REFERENCE PURPOSES ONLY AND ARE NOT INTENDED TO DESCRIBE,
INTERPRET, DEFINE OR LIMIT THE SCOPE, EXTENT OR INTENT OF THIS AGREEMENT OR ANY
PROVISION HEREOF.


 


12.6         SEVERABILITY.  EVERY PROVISION OF THIS AGREEMENT IS INTENDED TO BE
SEVERABLE.  IF ANY TERM OR PROVISION HEREOF IS ILLEGAL OR INVALID FOR ANY REASON
WHATSOEVER, SUCH ILLEGALITY OR INVALIDITY SHALL NOT AFFECT THE VALIDITY OR
LEGALITY OF THE REMAINDER OF THIS AGREEMENT.

 

28

--------------------------------------------------------------------------------



 


12.7         INCORPORATION BY REFERENCE.  EVERY EXHIBIT, SCHEDULE AND OTHER
APPENDIX ATTACHED TO THIS AGREEMENT AND REFERRED TO HEREIN IS HEREBY
INCORPORATED IN THIS AGREEMENT BY REFERENCE.


 


12.8         FURTHER ACTION.  EACH MEMBER AGREES TO PERFORM ALL FURTHER ACTS AND
EXECUTE, ACKNOWLEDGE AND DELIVER ANY DOCUMENTS WHICH MAY BE REASONABLY
NECESSARY, APPROPRIATE OR DESIRABLE TO CARRY OUT THE PROVISIONS OF THIS
AGREEMENT.


 


12.9         GOVERNING LAW.  THE LAWS OF THE STATE OF DELAWARE SHALL GOVERN THE
VALIDITY OF THIS AGREEMENT, THE CONSTRUCTION OF ITS TERMS, AND THE
INTERPRETATION OF THE RIGHTS AND DUTIES OF THE MEMBERS, WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICTS OF LAWS.


 


12.10       CONSENT TO JURISDICTION.  ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST
ANY PARTY TO THIS AGREEMENT WITH RESPECT TO THIS AGREEMENT MAY BE BROUGHT IN ANY
STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE COMMONWEALTH OF
MASSACHUSETTS, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY
ACCEPTS, FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, GENERALLY AND
UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS, AND IRREVOCABLY
AGREES TO BE BOUND BY ANY FINAL JUDGMENT RENDERED THEREBY IN CONNECTION WITH
THIS AGREEMENT FROM WHICH NO APPEAL HAS BEEN TAKEN OR IS AVAILABLE.  EACH PARTY
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY OF THE AFOREMENTIONED
COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY
REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO ITS NOTICE ADDRESS SPECIFIED
IN SECTION 12.1, SUCH SERVICE TO BECOME EFFECTIVE TEN (10) DAYS AFTER SUCH
MAILING.  EACH PARTY IRREVOCABLY WAIVES (A) TRIAL BY JURY IN ANY ACTION OR
PROCEEDING WITH RESPECT TO THIS AGREEMENT, AND (B) ANY OBJECTION (INCLUDING ANY
OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS) WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY SUCH
ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT IN ANY JURISDICTION SET
FORTH ABOVE.  NOTHING HEREIN SHALL AFFECT THE RIGHT TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT OF ANY PARTY TO BRING
PROCEEDINGS AGAINST ANY OTHER PARTY IN THE COURTS OF ANY OTHER JURISDICTION.


 


12.11       WAIVER OF ACTION FOR PARTITION.  EACH OF THE MEMBERS IRREVOCABLY
WAIVES ANY RIGHT THAT IT MAY HAVE TO MAINTAIN ANY ACTION FOR PARTITION WITH
RESPECT TO ANY OF THE PROPERTY OF THE COMPANY.


 


12.12       COUNTERPART EXECUTION.  THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER
OF COUNTERPARTS WITH THE SAME EFFECT AS IF ALL OF THE MEMBERS HAD SIGNED THE
SAME DOCUMENT.  ALL COUNTERPARTS SHALL BE CONSTRUED TOGETHER AND SHALL
CONSTITUTE ONE AGREEMENT.

 

[signature page follows]

 

29

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have entered into this Limited Liability Company
Agreement as of the day first above set forth.

 

 

 

CLASS A MEMBER:

 

 

 

 

 

NASDI HOLDINGS CORPORATION

 

 

 

 

 

 

 

 

By:

/s/ Deborah A. Wensel

 

 

 

Deborah A. Wensel

 

 

 

Senior Vice President, Chief Financial

 

 

 

  Officer and Treasurer

 

 

 

 

 

 

 

 

 

 

CLASS B MEMBERS:

 

 

 

 

 

NASDI HOLDINGS CORPORATION

 

 

 

 

 

 

 

 

By:

/s/ Deborah A. Wensel

 

 

 

Deborah A. Wensel

 

 

 

Senior Vice President, Chief Financial

 

 

 

  Officer and Treasurer

 

 

 

 

 

/s/ Christopher A. Berardi

 

 

Christopher A. Berardi

 

 

 

 

 

 

 

 

COMPANY:

 

 

 

 

 

NASDI, LLC

 

 

 

 

 

 

 

 

By:

/s/ Douglas B. Mackie

 

 

 

Douglas B. Mackie

 

 

 

President and Chief Executive Officer

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Class A Members

 

 

 

CAPITAL
CONTRIBUTIONS

 

CLASS A
PERCENTAGE
INTEREST

 

NAMES AND ADDRESSES

 

Gross Asset Value of
Property

 

 

 

1.NASDI Holdings Corporation

 

$

28,000,000

 

100

%

 

 

 

 

 

 

TOTALS:

 

$

28,000,000

 

100

%

 

Class B Members

 

 

 

CAPITAL
CONTRIBUTIONS

 

CLASS B
PERCENTAGE
INTEREST

 

NAMES AND ADDRESSES

 

Gross Asset Value of
Property

 

 

 

1.NASDI Holdings Corporation

 

NA

 

65

%

 

 

 

 

 

 

2.Christopher A. Berardi

 

NA

 

35

%

 

 

 

 

 

 

TOTALS:

 

NA

 

100

%

 

--------------------------------------------------------------------------------


 

SCHEDULE II

 

Unanimous Approval of Board of Managers

 

1.                                      Incurrence of Indebtedness other than as
permitted by Section 3.5.

 

2.                                      Capital expenditures (including, without
limitation, any acquisition of assets or property, or any acquisition of a
business, division or line of business, or any acquisition of the equity
interests of any business or entity) in the aggregate in excess of $500,000 in
any fiscal year.

 

3.                                       Approval of an annual budget for the
Company and its Subsidiaries.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF SUPPLEMENT

 

SUPPLEMENT NO.                dated as of                          , 20     to
the Limited Liability Company Agreement dated as of                            ,
2008 (as the same may be amended, restated, supplemented or otherwise modified
from time to time, the “Agreement”), by and among the Members party thereto
(individually, a “Member” and collectively, the “Members”) and NASDI, LLC, a
Delaware limited liability company (the “Company”).

 

Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Agreement.

 

The Agreement provides that additional Members of the Company may become Members
under the Agreement by execution and delivery of an instrument in the form of
this Supplement.  The undersigned Member of the Company (the “New Member”) is
executing this Supplement in accordance with the requirements of the Agreement
to become a                   Member under the Agreement.

 

Accordingly, the Company and the New Member agree as follows:

 

SECTION 1.  The New Member by his, her or its signature below becomes a
                   Member under the Agreement with the same force and effect as
if originally named therein as a                     Member and the New Member
hereby agrees to be bound by and subject to all of the terms and conditions set
forth in the Agreement as a                  Member thereunder.  Each reference
to a “Member” or to a “                          Member” in the Agreement shall
be deemed to include the New Member.  The Agreement is hereby incorporated
herein by reference.

 

SECTION 2. The New Member represents and warrants to the Company and the other
Members that this Supplement and the Agreement constitute the legal, valid and
binding obligation of the New Member, enforceable against the New Member in
accordance with its terms.

 

SECTION 3.  This Supplement may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  This Supplement shall become effective when the Company shall
have received counterparts of this Supplement that, when taken together, bear
the signatures of the New Member and the Company.

 

SECTION 4.  Except as expressly supplemented hereby, the Agreement shall remain
in full force and effect.

 

SECTION 5.  THIS SUPPLEMENT SHALL BE GOVERNED AS TO VALIDITY, CONSTRUCTION AND
IN ALL OTHER RESPECTS BY THE LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING
EFFECT TO THE CONFLICTS OF LAWS PRINCIPLES THEREOF.

 

--------------------------------------------------------------------------------


 

SECTION 6.  All communications and notices hereunder shall be in writing and
given as provided in Section 12.1 of the Agreement.

 

IN WITNESS WHEREOF, the New Member and the Company have duly executed this
Supplement to the Agreement as of the day and year first above written.

 

 

 

[NEW MEMBER]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

NASDI, LLC

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------